Exhibit 10.2

PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

among

 

CBL/SETTLERS RIDGE GP, LLC

CBL/SETTLERS RIDGE LP, LLC

SETTLERS RIDGE MANAGEMENT GP, LLC

SETTLERS RIDGE MANAGEMENT LP, LLC

and

O’CONNOR/REALVEST MILFORD LLC

(as “Seller”)

 

and

 

Inland Real Estate Acquisitions, Inc.

(as “Purchaser”)

 

 

TABLE of contents

 

1. SALE OF PROPERTY; AS-IS, WHERE IS 4 2. PURCHASE PRICE FOR PROPERTY 6 3.
ESCROW 7 4. PRELIMINARY TITLE REPORT; INSPECTIONS 10 5. DOCUMENTS AT CLOSING 13
6. DEFAULT 18 7. PRORATIONS; COSTS 19 8. RISK OF LOSS; CONDEMNATION 21 9.
CONDITIONS TO CLOSING 22 10. REPRESENTATIONS AND WARRANTIES OF SELLER 24 11.
SELLER’S COVENANTS 28 12. REPRESENTATIONS AND WARRANTIES OF PURCHASER 29 13.
BROKER’S COMMISSION 30 14. NOTICES 30 15. AMENDMENTS 32 16. ATTORNEYS’ FEES;
GOVERNING LAW 32 17. COUNTERPARTS 32 18. TIME OF ESSENCE 32 19. ASSIGNMENT 33
20. TAX REPORTING 33 21. CONFIDENTIALITY 33 22. FACSIMILE SIGNATURES 33 23.
PARTIAL INVALIDITY 33 24. ENTIRE AGREEMENT 34 25. WAIVER 34 26. THIRD-PARTY
BENEFICIARIES 34 27. PROHIBITED PERSONS 34 28. HOLDBACK AGREEMENT 35

 

 

 

EXHIBITS

 

EXHIBIT A-1 LEGAL DESCRIPTION OF THE SETTLERS RIDGE I REAL PROPERTY     EXHIBIT
A-2 LEGAL DESCRIPTION OF THE SETTLERS RIDGE II REAL PROPERTY     EXHIBIT A-3
LEGAL DESCRIPTION OF THE MILFORD REAL PROPERTY     EXHIBIT B-1 SETTLERS RIDGE
PERSONAL PROPERTY     EXHIBIT B-2 MILFORD PERSONAL PROPERTY     EXHIBIT C-1 LIST
OF SETTLERS RIDGE SERVICE CONTRACTS     EXHIBIT C-2 LIST OF MILFORD SERVICE
CONTRACTS     EXHIBIT D-1 FORM OF ASSIGNMENT OF PARTNERSHIP INTEREST     EXHIBIT
D-2 FORM OF GROUND LEASE ASSIGNMENT AGREEMENT     EXHIBIT E FORM OF MILFORD
ASSIGNMENT AND ASSUMPTION AGREEMENT     EXHIBIT F FORM OF MILFORD BILL OF SALE  
  EXHIBIT G-1 FORM OF TENANT ESTOPPEL CERTIFICATE     EXHIBIT G-2 FORM OF SELLER
ESTOPPEL CERTIFICATE     EXHIBIT G-3 FORM OF GROUND LESSOR ESTOPPEL CERTIFICATE
    EXHIBIT H-1 FORM OF NOTICE TO TENANTS (SETTLERS RIDGE)     EXHIBIT H-2 FORM
OF NOTICE TO TENANTS (MILFORD)     EXHIBIT I FORM OF CERTIFICATE OF NON-FOREIGN
STATUS     EXHIBIT J-1 FORM OF TITLE AFFIDAVIT (SETTLERS RIDGE)     EXHIBIT J-2
FORM OF TITLE AFFIDAVIT (MILFORD)     EXHIBIT K DUE DILIGENCE ITEMS

 

 

 

This Purchase and Sale Agreement and Escrow Instructions (this “Agreement”) is
made and entered into as of August 21, 2015 (the “Effective Date”) by and among
CBL/SETTLERS RIDGE, GP, LLC, a Pennsylvania limited liability company (“Settlers
Ridge GP I”), CBL/SETTLERS RIDGE LP, LLC, a Pennsylvania limited liability
company (“Settlers Ridge LP I”; and collectively with Settlers Ridge GP I,
“Settlers Ridge Seller I”) SETTLERS RIDGE MANAGEMENT, GP, LLC, a Pennsylvania
limited liability company (“Settlers Ridge GP II”), SETTLERS RIDGE MANAGEMENT
LP, LLC, a Pennsylvania limited liability company (“SETTLERS RIDGE LP II”; and
collectively with Settlers Ridge GP II, “Settlers Ridge Seller II; and
collectively with Settlers Ridge Seller I (“Settlers Seller”), and
O’CONNOR/REALVEST MILFORD LLC, a Delaware limited liability company (“Milford
Seller”; and collectively with Settlers Seller, “Seller”), as seller, and Inland
Real Estate Acquisitions, Inc., an Illinois corporation, as purchaser
(“Purchaser”), with reference to the following recitals of fact:

R E C I T A L S:

A.              WHEREAS, Settlers Ridge GP I and Settlers Ridge LP I own all of
the general partner and limited partner interests (said general and limited
partner interests, collectively, the “Settlers Ridge I Ownership Interests”),
respectively, of Settlers Ridge, L.P. a Pennsylvania limited partnership
(“Settlers Ridge Owner I”) as provided in that certain Second Amended and
Restated Limited Partnership Agreement, dated as of December 17, 2010 between
Settlers Ridge GP I, as general partner, and Settlers LP I, as limited partner.

B.              WHEREAS, Settlers Ridge Owner I is the fee owner of certain real
property and all improvements thereon, consisting of certain phases of a retail
shopping center, also owned in part by Settlers Ridge Owner II (as hereinafter
defined), together with all easements, rights of way, privileges, appurtenances
and other rights pertaining thereto, and all fixtures attached or appurtenant
thereto and located on and used in connection therewith (the “Settlers Ridge I
Real Property”). The Settlers Ridge I Real Property is more particularly
described in Exhibit A-1 attached hereto.

C.              WHEREAS, Settlers Ridge GP II and Settlers Ridge LP II own all
of the general partner and limited partner interests (said general and limited
partner interests, collectively, the “Settlers Ridge II Ownership Interests”;
and collectively with the Settlers Ridge I Ownership Interests, the “Settlers
Ownership Interests”), respectively, in Settlers Ridge Management, L.P., a
Pennsylvania limited partnership (“Settlers Ridge Owner II”; and collectively
with Settlers Ridge Owner I, “Settlers Ridge Owner”) pursuant to that certain
Third Amended and Restated Limited Partnership Agreement of Settlers Ridge Owner
II, dated as of March 5, 2012, between Settlers Ridge GP II, as general partner,
and Settlers Ridge LP II, as limited partner.

1 

 

D.              WHEREAS, Settlers Ridge Owner II is the fee owner of certain
real property and all improvements thereon, consisting of certain phases of a
retail shopping center, also owned in part by Settlers Ridge Owner I, together
with all easements, rights of way, privileges, appurtenances and other rights
pertaining thereto, and all fixtures attached or appurtenant thereto and located
on and used in connection therewith (the “Settlers Ridge II Real Property”; and
collectively with the Settlers Ridge I Real Property, the “Settlers Ridge Real
Property”). The Settlers Ridge II Real Property is more particularly described
in Exhibit A-2 attached hereto. The Settlers Ridge Real Property is commonly
known as Settlers Ridge Shopping Center.

E.               WHEREAS, Milford holds a leasehold interest in certain real
property, consisting of a retail shopping center, together with all easements,
rights of way, privileges, appurtenances and other rights pertaining thereto,
and all fixtures attached or appurtenant thereto and located on and used in
connection therewith (the “Milford Real Property”; and collectively with the
Settlers Ridge Real Property, the “Real Property”) under that certain Ground
Lease dated May 31, 2006, by and between B.L.R. Realty Company, a Connecticut
corporation, and 1620-34 Boston Post Road, LLC, a Connecticut limited liability
company, as lessor (collectively, “Ground Lessor”), and Milford Marketplace,
LLC, as lessee, as predecessor in interest to Milford, as amended by that
certain Notice of Lease dated May 31, 2006; First Amendment dated October 1,
2006, Amended Notice of Lease dated March 16, 2010, and Letter Agreement dated
April 21, 2010 (collectively, the “Ground Lease”). The Milford Real Property is
more particularly described in Exhibit A-3 attached hereto. The Milford Real
Property is commonly known as Milford Marketplace.

F.               WHEREAS, Settlers Ridge Owner is the owner of that certain
personal property located on and used in connection with the management,
operation, maintenance, repair and use of the Settlers Ridge Real Property,
including, without limitation, any and all equipment, machinery, furniture,
signs, promotional and leasing materials, computers, computer software and
supplies, and including, without limitation, the personal property described in
Exhibit B-1 attached hereto (the “Settlers Ridge Personal Property”).

G.              WHEREAS, Milford is the owner of that certain personal property
located on and used in connection with the management, operation, maintenance,
repair and use of the Milford Real Property, including, without limitation, any
and all equipment, machinery, furniture, signs, promotional and leasing
materials, computers, computer software and supplies, and including, without
limitation, the personal property described in Exhibit B-2 attached hereto (the
“Milford Personal Property”; and collectively with the Settlers Ridge Personal
Property, the “Personal Property”).

H.              WHEREAS, Settlers Ridge Owner is also the owner, holder, or
lessor in and to certain leases, licenses and occupancy agreements affecting the
Settlers Ridge Real Property, together with all prepaid rents and security
deposits (the “Settlers Ridge Leases”).

2 

 

I.                 WHEREAS, Milford is also the owner, holder, or lessor in and
to certain leases, licenses and occupancy agreements affecting the Milford Real
Property, together with all prepaid rents and security deposits (the “Milford
Leases”; and collectively with the Settlers Ridge Leases, the “Leases” or
individually, a “Lease”).

J.                WHEREAS, Settlers Ridge Owner is also the owner of certain
intangible rights relating to the operation, management, maintenance, repair and
use of the Settlers Ridge Real Property and/or the Settlers Ridge Personal
Property, including, without limitation, plans and specifications, licenses,
permits, warranties, guaranties, surveys, entitlements, and telephone numbers in
connection with the operation, use and occupancy of the Settlers Ridge Real
Property (the “Settlers Ridge Intangible Rights”).

K.              WHEREAS, Milford is also the owner of certain intangible rights
relating to the operation, management, maintenance, repair and use of the
Milford Real Property and/or the Milford Personal Property, including, without
limitation, plans and specifications, licenses, permits, warranties, guaranties,
surveys, entitlements, and telephone numbers in connection with the operation,
use and occupancy of the Milford Real Property (the “Milford Intangible Rights”;
and collectively with the Settlers Ridge Intangible Rights, the “Intangible
Rights”).

L.               WHEREAS, the Settlers Ridge Real Property is affected by those
certain service, operating, maintenance, supply and other contracts listed in
Exhibit C-1 attached hereto (the “Settlers Ridge Service Contracts”). The
Settlers Ridge Real Property (including the buildings and other improvements now
or hereafter located thereon), the Settlers Ridge Personal Property, the
Settlers Ridge Leases, the Settlers Ridge Intangible Rights, and the Settlers
Ridge Service Contracts shall hereinafter collectively be referred to as the
“Settlers Ridge Property”.

M.             WHEREAS, the Milford Real Property is affected by those certain
service, operating, maintenance, supply and other contracts listed in
Exhibit C-2 attached hereto (the “Milford Service Contracts”; and collectively
with the Settlers Ridge Service Contracts, the “Service Contracts”). The rights
of Milford in the Milford Real Property (including the buildings and other
improvements now or hereafter located thereon), the Ground Lease, the Milford
Personal Property, the Milford Leases, the Milford Intangible Rights, and the
Milford Service Contracts shall hereinafter collectively be referred to as the
“Milford Property”; and collectively with the Settlers Ridge Property, the
“Property”.

N.              WHEREAS, Settlers Seller desires to sell the Settlers Ownership
Interests and Milford Seller desires to sell the Milford Property (collectively
with the Settlers Ownership Interest, the “Property Interests”) and Purchaser
desires to acquire from Settlers Seller the Settlers Ownership Interests and
Purchaser desires to acquire from Milford Seller the Milford Property on the
terms and subject to the conditions hereinafter set forth.

3 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.               SALE OF PROPERTY; AS-IS, WHERE IS.

1.1            With the intent to be legally bound, Settlers Seller hereby
agrees to sell and convey to Purchaser the Settlers Ownership Interest and
Milford Seller hereby agrees to sell and convey to Purchaser the Milford
Property, and Purchaser agrees to purchase from Settlers Seller the Settlers
Ownership Interests and Purchaser agrees to acquire from Milford Seller the
Milford Property on the terms and conditions contained herein.

1.2            PURCHASER HEREBY EXPRESSLY ACKNOWLEDGES THAT IT HAS OR WILL HAVE
PRIOR TO THE DUE DILIGENCE DEADLINE THE OPPORTUNITY TO INSPECT AND EXAMINE THE
PROPERTY AND THE SETTLERS OWNERSHIP INTERESTS TO THE EXTENT DEEMED NECESSARY BY
PURCHASER IN ORDER TO ENABLE PURCHASER TO EVALUATE THE PURCHASE OF THE PROPERTY
AND THE SETTLERS OWNERSHIP INTERESTS. PURCHASER REPRESENTS THAT IT IS A
KNOWLEDGEABLE PURCHASER OF PROPERTIES OR INTERESTS THEREIN, SUCH AS THE PROPERTY
AND THE SETTLERS OWNERSHIP INTERESTS AND THAT IT IS RELYING SOLELY ON ITS OWN
EXPERTISE TO EVALUATE THE PURCHASE OF THE PROPERTY AND THE SETTLERS OWNERSHIP
INTERESTS; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE CONSTRUED OR
INTERPRETED TO LIMIT OR WAIVE ANY OF SELLER’S EXPRESS REPRESENTATIONS AND
WARRANTIES HEREIN OR IN THE DOCUMENTS DELIVERED BY SELLER AT CLOSING. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER IS ACQUIRING THE PROPERTY AND THE
SETTLERS OWNERSHIP INTERESTS ON AN “AS-IS, WHERE IS” BASIS, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES EXCEPT FOR THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND IN THE DOCUMENTS DELIVERED BY SELLER AT CLOSING AND SELLER HAS NOT
MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESSED OR IMPLIED, ORAL OR WRITTEN, PAST,
PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE PROPERTY
INCLUDING, WITHOUT LIMITATION:

(a)             VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING
WITHOUT LIMITATION THE WATER, SOIL AND GEOLOGY AND STATUS OF ANY PERMITS AND
GOVERNMENTAL APPROVAL;

(b)            INCOME TO BE DERIVED FROM THE PROPERTY;

(c)             SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES
WHICH PURCHASER MAY CONDUCT THEREON;

4 

 

 

(d)            COMPLIANCE OF OR BY THE PROPERTY OR INTERESTS THEREIN, OR THE
PROPERTY’S OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY;

(e)             HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY AND / OR PROFITABILITY;

(f)             MANNER OR QUALITY OF THE CONSTRUCTION OR OF THE MATERIALS
INCORPORATED INTO THE PROPERTY;

(g)            MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
PROPERTY; OR

(h)            OTHER MATTERS WITH RESPECT TO THE PROPERTY AND SPECIFICALLY THAT
SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATION
REGARDING COMPLIANCE WITH ANY FEDERAL, STATE OR LOCAL ENVIRONMENTAL LAW,
REGULATION OR ORDINANCE REGARDING HAZARDOUS SUBSTANCES OR WASTE INCLUDING, BUT
NOT LIMITED TO, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OF 1980 (42 U.S.C. SECTION 6901, ET SEQ.), AS AMENDED OR MODIFIED
(“CERCLA”).

1.3            WITHOUT LIMITING THE ABOVE, PURCHASER ON BEHALF OF ITSELF AND ITS
SUCCESSORS AND ASSIGNS WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER RELEASES
AND DISCHARGES, SELLER, SELLER’S AFFILIATES, MEMBERS, PARTNERS, TRUSTEES,
SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF EACH OF THEM, AND
THEIR RESPECTIVE HEIRS, SUCCESSORS, PERSONAL REPRESENTATIVES AND ASSIGNS, FROM
ANY AND ALL DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE PROCEEDINGS, LOSSES,
LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS, COSTS OR EXPENSES
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS, WHETHER
DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT, EXCEPT FOR
BREACHES OF ANY APPLICABLE REPRESENTATIONS SET FORTH IN SECTION 10.1, MAY ARISE
ON ACCOUNT OF OR IN ANY WAY BE CONNECTED WITH CERCLA, THE RESOURCES CONSERVATION
AND RECOVERY ACT OF 1976 (42 U.S.C. SECTION 6901, ET SEQ.), THE CLEAN WATER ACT
(33 U.S.C. SECTION 1251, ET SEQ.), THE SAFE DRINKING WATER ACT (14 U.S.C.
SECTION 1401, ET SEQ.), THE HAZARDOUS MATERIALS TRANSPORTATION ACT (49 U.S.C.
SECTION 1801, ET SEQ.) AND THE TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. SECTION
2601, ET SEQ.) AND ANY PENNSYLVANIA OR CONNECTICUT LAW RELATING TO ENVIRONMENTAL
PROTECTION.

5 

 

2.               PURCHASE PRICE FOR PROPERTY.

2.1 The total purchase price (“Purchase Price”) for the Interests shall be ONE
HUNDRED SEVENTY THREE MILLION TWO HUNDRED THOUSAND AND 00/100 DOLLARS
($173,200,000.00) (with ONE HUNDRED THIRTY NINE MILLION ONE HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($139,150,000.00) allocated to the Settlers
Ownership Interests and THIRTY FOUR MILLION FIFTY THOUSAND AND 00/100 DOLLARS
($34,050,000.00) allocated to the Milford Property) which shall be paid by
Purchaser to Seller as follows:

(a)             Purchaser shall deposit ONE MILLION and 00/100 Dollars
($1,000,000) (the “Initial Deposit”) with Escrow Holder (as herein defined) no
later than one (1) business day after the Effective Date. Within two (2)
business days following Purchaser’s deposit of the Initial Deposit, Escrow
Holder shall deliver to Seller One Hundred Dollars AND 00/100 ($100.00) of the
Initial Deposit as independent consideration (the “Independent Consideration”)
for Purchaser’s right to purchase the Property Interests and Seller’s execution,
delivery, and performance of this Agreement. Seller shall, in all events, retain
the Independent Consideration, but the Independent Consideration shall be
applied as a credit against the Purchase Price at the Close of Escrow (as
defined below). In the event that Purchaser does not terminate this Agreement
pursuant to Section 4.2, Purchaser shall, on or before the expiration of the Due
Diligence Deadline (as defined below), deposit with Escrow Holder an amount
equal to THREE MILLION and 00/100 Dollars ($3,000,000.00) (the “Additional
Deposit”; and collectively with the Initial Deposit, the “Deposit”).

(b)            Provided that Seller has performed all of its obligations and all
conditions of Closing have been satisfied, Purchaser shall deposit in Escrow, on
or before 3:00 p.m. New York, NY time on the Closing Date, the balance of the
Purchase Price (subject to the credits, prorations and adjustments provided
herein) by wire transfer.

2.2            All deposits into Escrow made by Purchaser prior to the Close of
Escrow shall be made by wire transfer of immediately available federal funds.
All deposits with Escrow shall be held in an interest-bearing account for the
benefit of the party entitled thereto pursuant to the terms of this Agreement.

2.3            If Purchaser timely delivers the Go Forward Notice (as defined
below), then, immediately after the Due Diligence Deadline, the Deposit shall be
non-refundable unless (i) Purchaser subsequently elects to terminate this
Agreement because of a failure of any Purchaser condition to Closing (as defined
below) or any default by Seller in the performance of any of its obligations
hereunder beyond any applicable notice and cure period pursuant to any other
express right of termination set forth in this Agreement.

6 

 

3.               ESCROW.

3.1            (a) Chicago Title Insurance Company is hereby designated as the
escrow holder (in such capacity, “Escrow Holder”). This Agreement also
constitutes escrow instructions duly signed by Purchaser and Seller. Although
Escrow Holder may require further written instructions executed by Purchaser and
Seller to clarify the duties and responsibilities of Escrow Holder, any such
further instructions shall not modify or amend the provisions of this Agreement.
Furthermore, in the event of any discrepancy between this Agreement and such
further instructions, the provisions of this Agreement shall prevail.

(b)            (i) Upon receipt by Escrow Holder of the Deposit, Escrow Holder
shall cause the same to be deposited into an interest bearing account at Bank of
America or another New York Clearing House Bank selected by Escrow Holder and
approved by Seller (“Escrow”), it being agreed that Escrow Holder shall not be
liable for (x) any loss of such investment (unless due to Escrow Holder’s gross
negligence, willful misconduct or breach of this Agreement) or (y) any failure
to attain a favorable rate of return on such investment. Escrow Holder shall
deliver the Deposit, and the interest accrued thereon, to Seller or to
Purchaser, as the case may be, under the following conditions:

(1)            The Deposit, and the interest accrued thereon, shall be delivered
to Seller at the Closing; or

(2)            The Deposit, and the interest accrued thereon, shall be delivered
to Seller following receipt by Escrow Holder of written demand therefor from
Seller stating that Purchaser has defaulted in the performance of its
obligations under this Agreement, provided Purchaser shall not have given
written notice of objection in accordance with the provisions set forth below;
or

(3)            The Deposit, and the interest accrued thereon, shall be delivered
to Purchaser following receipt by Escrow Holder of written demand therefor from
Purchaser stating that Seller has defaulted in the performance of its
obligations under this Agreement or that this Agreement was terminated under
circumstances entitling Purchaser to the return of the Deposit, and specifying
the Section of this Agreement which entitles Purchaser to the return of the
Deposit, in each case provided Seller shall not have given written notice of
objection in accordance with the provisions set forth below; or

(4)            The Deposit, and the interest accrued thereon, shall be delivered
to Purchaser or Seller as directed by written instructions of both Seller and
Purchaser.

7 

 

(ii)            Upon the receipt of a written demand for the Deposit by Seller
or Purchaser, pursuant to subsection (2) or (3) above, Escrow Holder shall
promptly give notice thereof (including a copy of such demand) to the other
party. The other party shall have the right to object to the delivery of the
Deposit, by giving written notice of such objection to Escrow Holder at any time
within ten (10) days after such party’s receipt of notice from Escrow Holder,
but not thereafter. Such notice shall set forth the basis (in reasonable detail)
for objecting to the delivery of the Deposit. Upon receipt of such notice of
objection, Escrow Holder shall promptly give a copy of such notice to the party
who filed the written demand. If Escrow Holder shall have timely received such
notice of objection, Escrow Holder shall continue to hold the Deposit, and the
interest accrued thereon, until (x) Escrow Holder receives joint written notice
from Seller and Purchaser directing the disbursement of the Deposit, in which
case Escrow Holder shall then disburse the Deposit, and the interest accrued
thereon, in accordance with said direction, or (y) litigation is commenced
between Seller and Purchaser, in which case Escrow Holder shall deposit the
Deposit, and the interest accrued thereon, with the clerk of the court in which
said litigation is pending, or (z) Escrow Holder takes such affirmative steps as
Escrow Holder may elect, at Escrow Holder’s option, in order to terminate Escrow
Holder’s duties hereunder, including but not limited to depositing the Deposit,
and the interest accrued thereon, in court and commencing an action for
interpleader, the costs thereof to be borne by whichever of Seller or Purchaser
is the losing party in such interpleader action, as determined by a final
non-appealable order of such court. Escrow Holder shall give notice to Seller
and Purchaser prior to making any deposit pursuant to subclauses (y) or (z) of
this Section 3.1(b)(ii).

(iii)          Escrow Holder may rely and act upon any instrument or other
writing reasonably believed by Escrow Holder to be genuine and purporting to be
signed and presented by any person or persons purporting to have authority to
act on behalf of Seller or Purchaser, as the case may be, and shall not be
liable in connection with the performance of any duties imposed upon Escrow
Holder by the provisions of this Agreement, except for Escrow Holder’s own gross
negligence, willful misconduct or default. Escrow Holder shall have no duties or
responsibilities except those set forth herein. Escrow Holder shall not be bound
by any modification, cancellation or rescission of this Agreement unless the
same is in writing and signed by Purchaser and Seller, and, if Escrow Holder’s
duties hereunder are affected, unless Escrow Holder shall have agreed thereto in
writing. Escrow Holder shall be reimbursed by Seller and Purchaser for any
expenses (including reasonable legal fees and disbursements of outside counsel),
including all of Escrow Holder’s fees and expenses with respect to any
interpleader action incurred in connection with this Agreement, and such
liability shall be joint and several; provided, however, that, as between
Purchaser and Seller, the prevailing party in any dispute over the Deposit shall
be entitled to reimbursement by the losing party of any such expenses paid to
Escrow Holder. In the event that Escrow Holder shall be uncertain as to Escrow
Holder’s duties or rights hereunder, or shall receive instructions from
Purchaser or Seller that, in Escrow Holder’s opinion, are in conflict with any
of the provisions hereof, Escrow Holder shall be entitled to hold the Deposit,
and the interest accrued thereon, and may decline to take any other action.
After delivery of the Deposit, and the interest accrued thereon, in accordance
herewith, Escrow Holder shall have no further liability or obligation of any
kind whatsoever.

8 

 

(iv)          Escrow Holder shall have the right at any time to resign upon ten
(10) business days prior notice to Seller and Purchaser. Seller and Purchaser
shall jointly select a successor Escrow Holder and shall notify Escrow Holder of
the name and address of such successor Escrow Holder within ten (10) business
days after receipt of notice of Escrow Holder of its intent to resign. If Escrow
Holder has not received notice of the name and address of such successor Escrow
Holder within such period, Escrow Holder shall have the right to select on
behalf of Seller and Purchaser a bank or trust company licensed to do business
in the State of New York and having a branch located in New York County to act
as successor Escrow Holder hereunder. At any time after the ten (10) business
day period, Escrow Holder shall have the right to deliver the Deposit, and the
interest accrued thereon, to any successor Escrow Holder selected hereunder,
provided such successor Escrow Holder shall execute and deliver to Seller and
Purchaser an assumption agreement whereby it assumes all of Escrow Holder’s
obligations hereunder, and Purchaser and Seller agree to execute and deliver any
documentation which may reasonably be required by the successor Escrow Holder to
confirm same. Upon the delivery of all such amounts and such assumption
agreement, the successor Escrow Holder shall become Escrow Holder for all
purposes hereunder and shall have all of the rights and obligations of Escrow
Holder hereunder, and the resigning Escrow Holder shall have no further
responsibilities or obligations hereunder.

(v)            Seller and Purchaser hereby agree to jointly and severally
indemnify, defend and hold harmless Escrow Holder from and against fifty percent
(50%) of any and all losses, costs, damages, expenses and reasonable attorneys’
fees actually incurred by Escrow Holder arising out of it acting as Escrow
Holder hereunder, other than to the extent arising from Escrow Holder’s gross
negligence or willful misconduct or breach of this Agreement.

(vi)          The interest earned on the Deposit shall be paid to the party
entitled to receive the Deposit as provided in this Agreement. Purchaser shall
not be entitled to any credit against the Purchase Price with respect to any
such interest paid to Seller at Closing. The party receiving such interest shall
pay any income taxes thereon. Purchaser’s taxpayer identification number is
36-3614035. Settlers Ridge GP I’s and Settlers Ridge LP I’s taxpayer
identification numbers are 45-3078695 and 45-3078746, respectively. Settlers
Ridge GP II’s and Settlers Ridge LP II’s taxpayer identification numbers are
45-4712238, and 90-0803265, respectively. Milford’s taxpayer identification
number is 45-3078261. The provisions of this Section 3.1(b) shall survive the
Closing or termination of this Agreement.

3.2            For purposes of this Agreement, the “Close of Escrow” or
“Closing” shall be the purchase and sale of the Property Interests contemplated
herein at a closing to take place through the escrow services of Escrow Holder.
The Close of Escrow shall occur on or before October 1, 2015 (the “Closing
Date”), time being of the essence of Purchaser’s obligation to close the
purchase of the Property on said date.

9 

 

3.3            In the event that Escrow Holder is unable to comply with these
instructions and close escrow by the Closing Date, then unless Escrow Holder has
been advised in writing of the termination of this Agreement by either party,
Escrow Holder shall continue to attempt to comply with these instructions and
close Escrow as soon as possible thereafter. In no event shall the Close of
Escrow occur unless all conditions to Closing set forth in Section 9 have been
satisfied or waived by the party to be affected thereby.

4.               PRELIMINARY TITLE REPORT; INSPECTIONS.

4.1            (a) Purchaser has been provided current title commitments for
ALTA standard forms of Owner Policy of Title Insurance for the Real Property,
from Chicago Title Insurance Company (in such capacity, the “Title Company”),
together with copies of all instruments noted therein as exceptions to title to
the Real Property (collectively, the “Title Commitments”). Purchaser has also
been provided with recently updated as-built surveys (the “Surveys”). Within ten
(10) business days after the Effective Date, Purchaser shall give written notice
(the “Title Notice”) to Seller (with a copy to Escrow Holder) specifying any
matters shown on the Title Commitments or disclosed by the Surveys which are
disapproved by Purchaser; provided, however, that the standard printed
exceptions on an owner’s policy of title insurance (other than those pre-printed
exceptions which will be deleted as a result of Seller’s performance of its
obligations pursuant to this Agreement) and non-delinquent liens for general and
special real estate taxes and installment payments of special assessments, the
current zoning of the Real Property, including all permits, waivers and
stipulations, and the interest of any tenant occupying space at the Real
Property, as a tenant only, and matters arising out of any act of Purchaser or
Purchaser’s Representatives shall be “Permitted Encumbrances.” If Purchaser
delivers the Title Notice to Seller within the time-period set forth above, then
Seller shall, no later than five (5) business days after receipt of the Title
Notice from Purchaser, give written notice to Purchaser (the “Response”) stating
either that (i) Seller will not remove and remedy any or all of such disapproved
matters as specified in the Response, or (ii) Seller will attempt to remove or
remedy any or all of such disapproved matters as specified in the Response.
Seller shall have no obligation to remove or remedy any objections set forth in
the Title Notice unless Seller agrees in Seller’s sole discretion to remove or
remedy such objections in the Response. Seller’s lack of response shall be
deemed as Seller’s refusal to remove or otherwise remedy the objections in the
Title Notice. If Seller elects not to (or is deemed to have refused to) remove
or remedy any or all of such objections, then no later than three (3) business
days after Purchaser’s receipt of the Response, Purchaser shall elect to: (a)
waive such disapproval(s) and to accept title to the Real Property subject to
such disapproved matters; or (b) terminate this Agreement by written notice to
Seller, which shall entitle Purchaser to the refund provided in Section 4.2. All
matters shown in the Title Commitments or the Surveys with respect to which
Purchaser fails to give a Title Notice on or before the last date for so doing,
or with respect to which a timely Title Notice is given but Seller has not
undertaken an express obligation to cure as provided above, shall be deemed to
be approved by Purchaser as Permitted Encumbrances. Notwithstanding anything to
the contrary contained in this Agreement, at or prior to the Closing, Seller
shall be obligated to discharge all monetary liens and encumbrances of
liquidated amounts that have been caused or created by Seller or cause the Title
Company to insure over such monetary liens and encumbrances other than current,
non-delinquent amounts payable in connection with current, non-delinquent taxes
which affect all or any portion of the Property and all other

10 

 

exceptions caused by Seller’s actions after the Effective Date (collectively,
“Mandatory Cure Items”). Permitted Encumbrances shall not include any such
monetary liens, except for taxes and special assessments not yet due and
payable, or any deeds of trust, mortgages, or other loan documents secured by
the Property.

(b) In the event that any subsequent update(s) of the Title Commitments
discloses any adverse matters not set forth in the original Title Commitments or
the Surveys which Purchaser disapproves, then no later than three (3) business
days after Purchaser’s receipt of the updated Title Commitment, Purchaser shall
give notice (the “Additional Title Notice”) to Seller (with a copy to Escrow
Holder) of such disapproved matters. If Purchaser does not deliver the
Additional Title Notice to Seller within the time-period set forth above, then
Purchaser shall be deemed to have waived any objections to such matters
disclosed in the updated Title Commitment. If Purchaser delivers the Additional
Title Notice to Seller within the time-period set forth above, then Seller
shall, no later than three (3) business days after receipt of the Additional
Title Notice, give written notice to Purchaser (the “Additional Title Response”)
stating either that (i) Seller will not remove or remedy any or all of such
disapproved matters, or (ii) Seller will attempt to remove or remedy any or all
of such disapproved matters as specified in the Additional Title Response.
Except for Seller’s obligations to remove Mandatory Cure Items. Seller shall
have no obligation to remove or remedy any objections set forth in the
Additional Title Notice unless Seller agrees in Seller’s sole discretion to
remove such objections in the Additional Title Response. Seller’s lack of
response shall be deemed as Seller’s refusal to remove or remedy the objections
in Purchaser’s Additional Title Notice. If Seller elects not to (or is deemed to
have refused to) remove or remedy any or all of such disapproved matters (other
than Mandatory Cure Items), then no later than three (3) business days after
Purchaser’s receipt of the Additional Title Response, Purchaser shall elect: (a)
to waive such disapproval(s) and to accept title to the Real Property subject to
such disapproved matters, such disapproved matters being deemed Permitted
Encumbrances; or (b) to terminate this Agreement by written notice to Seller,
which shall entitle Purchaser to the refund provided in Section 4.2.

(c) Purchaser acknowledges that Seller has delivered or made available to
Purchaser copies of those items, documents and matters listed or described on
Exhibit K attached hereto and incorporated herein by this reference. Seller
shall have a continuing obligation during the pendency of this Agreement to
provide Purchaser with any items, documents and matters listed or described on
Exhibit K and coming into Seller’s or its property manager’s possession or
produced by or for Seller after the initial delivery of the foregoing
information. Promptly after the execution of this Agreement, Purchaser, or
Purchaser’s Representatives (defined below), may commence an inspection and
review of the Property. Purchaser and its agents, engineers, surveyors,
appraisers and other representatives (collectively, “Purchaser’s
Representatives”) may enter upon the Property, subject to the terms and
conditions contained in this Agreement. Purchaser’s right of inspection pursuant
to this Agreement is and shall remain subject to the rights of tenants and other
occupants and users of the Property and Purchaser shall use reasonable efforts
to minimize interference with tenants and Seller’s operation of the Property. No
inspection shall be undertaken without twenty-four (24) hours’ prior notice,
exclusive of non-business days, (which notice may be by e-mail or telephone) to
Seller. Seller and or Seller’s Representatives shall have the right to be
present at any or all inspections and at all meetings or telephone calls with
tenants. Purchaser shall notify Seller twenty-four hours prior to contacting
tenants of the Property. No inspection shall involve the taking of samples or
other physically invasive procedures without the prior written consent of
Seller. Upon the completion of any inspection or test, Purchaser shall restore
the Property to its condition prior to such inspection or test and repair any
damage to the Property. Purchaser shall pay its own due diligence costs
including, without limitation, any fees and expenses of environmental
consultants, engineers and other consultants. Additionally, upon prior
reasonable notice to Seller, Purchaser shall have the right to enter individual
retail units to conduct inspections, subject to the rights of the tenants
thereof under the applicable Leases.

11 

 



(d) Prior to entering the Property, Purchaser shall deliver to Seller a
certificate or certificates of insurance, together with a copy of the
endorsements to the applicable policies naming each entity comprising Seller,
O’Connor Capital Partners, OC-RV Retail LLC, Settlers Ridge, L.P., Settlers
Ridge Management, L.P., and Wafra Investment Advisory Group, Inc., and their
respective direct and indirect members or partners, as additional insureds,
evidencing policies of commercial general liability insurance on an occurrence
basis and automobile liability insurance covering all owned, hired and non-owned
vehicles brought onto the Property, issued by an insurance company licensed to
do business in the state(s) in which the Property is located and having a rating
of at least “AX” by A.M. Best Company, with limits of at least TWO MILLION AND
00/100 DOLLARS ($2,000,000.00) combined single limit per occurrence for bodily
or personal injury or death, for property damage and loss of use thereof. Such
insurance coverage shall: (i) be primary, and any insurance maintained by Seller
shall be excess and noncontributory, (ii) include contractual liability coverage
with respect to Purchaser’s indemnity obligations set forth in this Agreement
(it being understood, however, that the availability of such insurance shall not
serve to limit or define the scope of Purchaser’s indemnity obligations under
this Agreement in any manner whatsoever), and (iii) not contain any exclusion
for “insured versus insured” claims as respects any potential claim by Seller
against Purchaser. Such certificate(s) shall also provide that the coverage may
not be cancelled, non-renewed or reduced without at least thirty (30) days’
prior written notice to Seller. Prior to conducting any tests, examinations,
inspections, studies or the like on the Property which will be of an invasive
nature and which have been consented to by Seller, Purchaser shall deliver to
Seller: (i) a proposal from the engineer who will perform the invasive testing
(the “Engineer”), outlining the scope of such tests and studies and (ii) a
certificate of insurance evidencing a policy of pollution liability coverage on
an occurrence basis naming the Engineer as insured, together with a copy of the
endorsement to the corresponding policy naming each entity comprising Seller,
O’Connor Capital Partners, OC-RV Retail LLC, Settlers Ridge, L.P., Settlers
Ridge Management, L.P., and Wafra Investment Advisory Group, Inc., and their
respective direct and indirect members or partners, as additional insureds,
issued by an insurance company licensed to do business in the state(s) in which
the Property is located and having a rating of at least “AX” by A.M. Best
Company, with a limit of at least TWO MILLION AND 00/100 DOLLARS ($2,000,000.00)
per occurrence, a deductible of not more than FIFTY THOUSAND AND 00/100 DOLLARS
($50,000.00) and a copy of an endorsement to such policy providing that such
insurance coverage is primary and that any insurance maintained by Seller shall
be excess and noncontributory. Purchaser also shall maintain statutory Workers’
Compensation insurance in the amounts required by applicable statute and
Employers Liability coverage of at least ONE MILLION AND 00/100 DOLLARS
($1,000,000.00) per occurrence. Purchaser shall indemnify, defend and hold
harmless Seller and Seller’s partners, members, employees, agents and advisors
(collectively, “Seller’s Representatives”), against all losses, claims, suits,
damages and liabilities to the extent arising out of or resulting from the
inspections performed by or on behalf of Purchaser or Purchaser’s
Representatives, and/or the entry on or about the Property by or on behalf of
Purchaser or Purchaser’s Representatives; provided, however, that the foregoing
indemnity and hold harmless obligation shall not extend to, and in no event
shall Purchaser be liable to Seller or Seller’s Representatives for, any
(i) diminution in the market value of the Property resulting from the
information disclosed by any such investigation or tests (unless due to the
negligence or willful misconduct of Purchaser and/or Purchaser’s
Representatives) or (ii) negligence or misconduct of Seller or Seller’s
Representatives. Purchaser’s indemnity and restoration obligations under this
Agreement shall survive the termination of this Agreement.

12 

 



4.2            If Purchaser in its sole discretion determines that the results
of its inspections are satisfactory and, therefore, wishes to proceed to acquire
the Property, then Purchaser must deliver to Seller a written notice thereof
(the “Go Forward Notice”), with a copy to Escrow Holder, on or prior to 5:00
p.m. New York, NY time on the date that is thirty (30) days after the signing
prior to the date hereof by Seller and Purchaser of an access agreement
governing Purchaser’s access to the Property (the “Due Diligence Deadline”). If
Purchaser timely delivers the Go Forward Notice, the Earnest Money shall
thereafter be non-refundable as provided in Section 2.3 above. If Purchaser does
not timely deliver the Go Forward Notice, Purchaser shall be deemed to have
elected to terminate this Agreement and Escrow Holder shall return the Initial
Deposit, together with accrued interest thereon, to Purchaser, and return any
documents held by Escrow Holder to the parties depositing same. Subject to
Section 9.1(b), Purchaser may not elect to proceed to acquire less than all of
the Property Interests. Upon return of such funds and documents by Escrow
Holder, the parties hereto shall have no further rights or obligations under
this Agreement, which shall be deemed canceled for all purposes, except for
obligations that expressly survive termination of this Agreement.

4.3            Prior to the Due Diligence Deadline, Purchaser shall notify
Seller in writing which Service Contracts it elects to assume at the Closing
(the “Assumed Service Contracts”). If Purchaser does not provide such notice to
Seller prior to the Due Diligence Deadline, Purchaser will be deemed to have
approved all such Service Contracts, and such Service Contracts will be deemed
the Assumed Service Contracts. At or prior to Closing, Seller will deliver
notice to terminate all Service Contracts, other than the Assumed Service
Contracts; provided, however, that if under the disapproved Service Contracts,
Seller has no right to terminate same on or prior to Closing with the delivery
of notice, Purchaser shall (i) assume at Closing all obligations thereunder from
the Closing until the expiration dates of such Service Contracts. Seller shall,
at its sole cost and expense, also assign or cause to be assigned all warranties
with respect to the Property, including the improvements located thereon, to the
extent assignable.

5.               DOCUMENTS AT CLOSING.

5.1            In time to permit the Close of Escrow, Settlers Ridge GP I shall
deliver to Purchaser through Escrow Holder the following documents in respect of
the Settlers Ridge I Ownership Interests Property owned by Settlers Ridge Seller
I:

(a)             Settlers Ridge GP I’s executed counterpart of an Assignment of
Partnership Interest for the Settlers Ridge I Ownership Interests owned by
Settlers Ridge GP I in the form attached hereto as Exhibit D.

(b)            Settlers Ridge Seller I’s executed counterpart of a certified and
updated rent roll with respect to the Settlers Ridge Property dated no sooner
than three (3) business days prior to the Closing Date (the “Settlers Ridge Rent
Roll”).

(c)             Originals or copies of all Leases, Intangible Rights and Service
Contracts in possession or under the control of Settlers Ridge Owner I (such
delivery to be to Purchaser outside of escrow).

(d)            Certificates, resolutions, or other evidence of authority with
respect to Settlers Ridge GP I as reasonably required by the Title Company (such
delivery to be to the Title Company outside of escrow).

(e)             The Tenant Estoppels received by Settlers Ridge Seller I or any
Seller Estoppel Certificates, if applicable.

13 

 

(f)             An affidavit of Settlers Ridge GP I in the form attached hereto
as Exhibit I, setting forth Settlers Ridge GP I’s United States Tax
Identification Number, and stating that Settlers Ridge GP I is not a foreign
person as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended.

(g)            Settlers Ridge GP I’s executed counterpart of a closing statement
setting forth the Purchase Price, a schedule of all closing costs, prorations
and adjustments as contemplated by this Agreement (the “Closing Statement”).

(h)            Settlers Ridge GP I’s executed counterpart of a title affidavit
substantially in the form attached hereto, as Exhibit J-1 (such delivery to be
to the Title Company outside of escrow) (the “Settlers Ridge Title Affidavit”).

(i)              A date down letter confirming that all of the Settlers Seller’s
representations and warranties are true and correct in all material respects as
of the Closing.

(j)              Settlers Ridge GP I’s executed counterpart of a letter in the
form attached hereto as Exhibit H-1, giving notice and advising tenants to make
future rental payments as directed by Purchaser, (the “Settlers Ridge Tenant
Notice Letter”) (such delivery to be to Purchaser outside of escrow).

(k)            Such other documents as may be reasonably required of Settlers
Ridge GP I by Purchaser, the Title Company or Escrow Holder to complete the
transaction pursuant to this Agreement and in accordance with applicable law.

5.2            In time to permit the Close of Escrow, Settlers Ridge LP I shall
deliver to Purchaser through Escrow Holder the following documents in respect of
the Property owned by Settlers Ridge Seller I:

(a)             Settlers Ridge LP I’s executed counterpart of an Assignment of
Partnership Interest for the Settlers Ridge I Ownership Interest owned by
Settlers Ridge LP I in the form attached hereto as Exhibit D.

(b)            Certificates, resolutions, or other evidence of authority with
respect to Settlers Ridge LP I as reasonably required by the Title Company (such
delivery to be to the Title Company outside of escrow).

(c)             An affidavit of Settlers Ridge LP I in the form attached hereto
as Exhibit I, setting forth Settlers Ridge LP I’s United States Tax
Identification Number, and stating that Settlers Ridge I is not a foreign person
as such term is defined in Section 7701(a)(30) of the Internal Revenue Code of
1986, as amended.

(d)            A date down letter confirming that all of the Settlers Seller’s
representations and warranties are true and correct in all material respects as
of the Closing.

14 

 

(e)             Such other documents as may be reasonably required of Settlers
Ridge LP I by Purchaser, the Title Company or Escrow Holder to complete the
transaction pursuant to this Agreement and in accordance with applicable law.

5.3            In time to permit the Close of Escrow, Settlers Ridge GP II shall
deliver to Purchaser through Escrow Holder the following documents in respect of
the Settlers Ridge II Ownership Interests or the Property owned by Settlers
Ridge Seller II:

(a)             Settlers Ridge GP II’s executed counterpart of an Assignment of
Partnership Interest for the Settlers Ridge II Ownership Interests owned by
Settlers Ridge GP II in the form attached hereto as Exhibit D-1.

(b)            Settlers Ridge Seller II’s executed counterpart of the Settlers
Ridge Rent Roll.

(c)             Originals or copies of all Leases, Intangible Rights and Service
Contracts in possession or under the control of Settlers Ridge Owner II (such
delivery to be to Purchaser outside of escrow).

(d)            Certificates, resolutions, or other evidence of authority with
respect to Settlers Ridge GP II as reasonably required by the Title Company
(such delivery to be to the Title Company outside of escrow).

(e)             The Tenant Estoppels received by Settlers Ridge Seller II or any
Seller Estoppel Certificates, if applicable.

(f)             An affidavit of Settlers Ridge GP II in the form attached hereto
as Exhibit I, setting forth Settlers Ridge GP II’s United States Tax
Identification Number, and stating that Settlers Ridge GP II is not a foreign
person as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended.

(g)            Settlers Ridge GP II’s executed counterpart of the Closing
Statement.

(h)            Settlers Ridge GP II’s executed counterpart of the Settlers Ridge
Title Affidavit.

(i)              A date down letter confirming that all of the Settlers Seller’s
representations and warranties are true and correct in all material respects as
of the Closing.

(j)              Settlers Ridge GP II’s executed counterpart of the Settlers
Ridge Tenant Notice Letter.

15 

 

(k)            Such other documents as may be reasonably required of Settlers
Ridge GP II by Purchaser, the Title Company or Escrow Holder to complete the
transaction pursuant to this Agreement and in accordance with applicable law.

5.4            In time to permit the Close of Escrow, Settlers Ridge LP II shall
deliver to Purchaser through Escrow Holder the following documents in respect of
the Property owned by Settlers Ridge II:

(a)             Settlers Ridge LP II’s executed counterpart of an Assignment of
Partnership Interest for the Settlers Ridge I Ownership Interest owned by
Settlers Ridge LP II in the form attached hereto as Exhibit D-1.

(b)            Certificates, resolutions, or other evidence of authority with
respect to Settlers Ridge LP II as reasonably required by the Title Company
(such delivery to be to the Title Company outside of escrow).

(c)             An affidavit of Settlers Ridge LP II in the form attached hereto
as Exhibit I, setting forth Settlers Ridge LP I’s United States Tax
Identification Number, and stating that Settlers Ridge I is not a foreign person
as such term is defined in Section 7701(a)(30) of the Internal Revenue Code of
1986, as amended.

(d)            A date down letter confirming that all of the Settlers Seller’s
representations and warranties are true and correct in all material respects as
of the Closing.

(e)             Such other documents as may be reasonably required of Settlers
Ridge LP II by Purchaser, the Title Company or Escrow Holder to complete the
transaction pursuant to this Agreement and in accordance with applicable law.

5.5            In time to permit the Close of Escrow, Milford shall deliver to
Purchaser through Escrow Holder the following documents in respect of the
Milford Property:

(a)             Milford’s executed counterpart of an Assignment and Assumption
of the Ground Lease for the Property leased by Milford in the form attached
hereto as Exhibit D-2, subject only to Permitted Encumbrances and, if required
by the terms of the Ground Lease, consent to the assignment of the Ground Lease
from the Ground Lessor (the “Ground Lease Assignment Agreement”).

(b)            Milford’s executed counterpart of an assignment of all Milford
Leases, Milford Intangible Rights, and Milford Service Contracts (with respect
to the Assumed Service Contracts only) in the form attached hereto as Exhibit
E-2 (the “Milford Assignment Agreement”).

16 

 

(c)             Milford’s executed counterpart of a certified and updated rent
roll with respect to the Milford Property dated no sooner than three (3)
business days prior to the Closing Date (the “Milford Rent Roll”; and
collectively with the Settlers Ridge Rent Roll, the “Rent Roll”).

(d)            Originals or copies of all Leases, Intangible Rights and Service
Contracts in possession or under the control of Milford (such delivery to be to
Purchaser outside of escrow).

(e)             Milford’s executed counterpart of a bill of sale in the form
attached hereto as Exhibit F-2, conveying and selling to Purchaser all right,
title and interest in and to the Milford Personal Property.

(f)             Certificates, resolutions, or other evidence of authority with
respect to Milford as reasonably required by the Title Company (such delivery to
be to the Title Company outside of escrow).

(g)            The Tenant Estoppels received by Milford or any Seller Estoppel
Certificates, if applicable.

(h)            An affidavit of Milford in the form attached hereto as Exhibit I,
setting forth Milford’s United States Tax Identification Number, and stating
that Milford is not a foreign person as such term is defined in Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended.

(i)              Milford’s executed counterpart of the Closing Statement.

(j)              Milford’s executed counterpart of a title affidavit
substantially in the form attached hereto, as Exhibit J-2 (such delivery to be
to the Title Company outside of escrow).

(k)            Milford’s executed counterpart of a letter in the form attached
hereto as Exhibit H-2, giving notice and advising tenants to make future rental
payments as directed by Purchaser, and advising that all security deposits have
been transferred to Purchaser (such delivery to be to Purchaser outside of
escrow).

(l)              A date down letter confirming that all of Milford Seller’s
representations and warranties are true and correct in all material respects as
of the Closing.

(m)          Such other documents as may be reasonably required of Milford by
Purchaser, the Title Company or Escrow Holder to complete the transaction
pursuant to this Agreement and in accordance with applicable law.

17 

 

5.6            In time to permit the Close of Escrow, Purchaser shall deliver to
Seller through Escrow Holder, the following:

(a)             Purchaser’s executed counterparts of the Assignments of
Partnership Interest.

(b)            Purchaser’s executed counterpart of the Ground Lease Assignment
Agreement.

(c)             Purchaser’s executed counterpart of the Milford Assignment
Agreement.

(d)            Certificates, resolutions, or other evidence of authority with
respect to Purchaser as reasonably required by the Title Company.

(e)             The balance of the Purchase Price (subject to the credits,
prorations and adjustments provided herein).

(f)             Purchaser’s executed counterpart of the Closing Statement.

(g)            Such other documents as may be reasonably required by Seller, the
Title Company or Escrow Holder to complete the transaction pursuant to this
Agreement and in accordance with applicable law.

6.               DEFAULT.

6.1            If Purchaser defaults in the performance of its obligations
hereunder, then Seller’s sole and exclusive remedy shall be to retain the
Deposit held by Escrow Holder as liquidated damages, which amount is the best
estimate by the parties of the damages Seller would suffer from such breach, it
being agreed that it is extremely difficult, if not impossible, and
impracticable to fix the exact amount of damage which would be incurred by
Seller as a result of such default by Purchaser. Thereupon neither party to this
Agreement shall have any further rights, duties or obligations hereunder, except
those which expressly survive termination of this Agreement. Notwithstanding
anything to the contrary contained herein, Seller’s remedies with respect to a
breach of Purchaser’s indemnity and restoration obligations hereunder are not
limited to the Deposit.

18 

 

6.2            If Purchaser shall be in compliance with all of its obligations
hereunder and is in all other respects ready, willing and able to acquire the
Property, and if Seller defaults in the performance of its obligations
hereunder, and such Seller default shall continue for more than ten (10) days
after receipt by Seller of written notice from Purchaser, then Purchaser shall
have the right, as its sole and exclusive remedy, to (a) waive such default and
to proceed with the Close of Escrow, (b) terminate this Agreement, which shall
entitle Purchaser to the refund provided in Section 4.2, and reimburse Purchaser
for its actual third party expenses incurred in connection with this Agreement
and Purchaser’s diligence pursuant hereto in an amount not to exceed FIFTY
THOUSAND AND 00/100 DOLLARS ($50,000.00) or (c) seek specific performance of
Seller’s obligations hereunder; provided, however, that Purchaser shall be
deemed to have waived its right to seek specific performance if Purchaser shall
fail to file a lawsuit asserting said claim or cause of action within one
hundred twenty (120) days following the scheduled Closing Date. In the event
that specific performance is not available due to Seller’s actions, Seller shall
promptly pay to Purchaser an amount equal to SEVEN HUNDRED FIFTY THOUSAND AND
00/100 DOLLARS ($750,000.00) as liquidated damages. Unless and until Purchaser
terminates this Agreement pursuant to clause (b) of this Section 6.2, the
obligations of Purchaser and Seller shall remain in full force and effect.

7.               PRORATIONS; COSTS.

7.1            Escrow Holder, by charge or credit against the cash portion of
the Purchase Price, shall prorate the following as of the Close of Escrow:

(a)             Taxes. All current and non-delinquent real and personal property
taxes or assessments covering the Property for the applicable year shall be
prorated as of the Closing Date based on the fiscal year of the taxing or
assessing authority. If appropriate tax and assessment figures are not available
for the current year, then the proration of taxes and assessments shall be 110%
of the corresponding figures for the prior year. Notwithstanding the foregoing,
the parties hereto agree to reprorate taxes upon the issuance of the tax and
assessment figures for the year in which the Closing occurs. Notwithstanding
anything to the contrary contained in this Agreement, Purchaser shall have the
right following the Closing to control all real property tax contests and
proceedings; provided, however, Seller shall retain all rights with respect to
any refund of taxes and assessments (net of costs of recovery) applicable to any
period prior to the Closing Date.

(b)            Rents. Rents are to be determined for the month of the Closing
based on rents for said month that have actually been collected. Rents unpaid
for the month of Closing and delinquent rents for prior months shall not be
prorated. Seller shall not receive any credit for delinquent rents, and
Purchaser agrees to use commercially reasonable efforts to collect any
delinquent rents and shall remit same to Seller as set forth below.
Notwithstanding the foregoing, Purchaser shall not be required to institute any
legal or collection proceedings to collect any delinquent rents. Purchaser shall
receive credit for all security and other refundable deposits, and prepaid rents
collected by Seller. Any rents collected by Purchaser shall be applied first to
rents currently due and having been accrued during the period from and after the
Closing and any remaining balance shall be applied to the outstanding balance
having been accrued during the period of time prior to the Closing.

19 

 

 

(c)             Income and Expenses. Except as otherwise provided in this
Section 7.1, all income and expenses for the Property shall be prorated as of
11:59 p.m. New York, NY time on the date prior to the Closing Date (the
“Prorations Date”). Seller shall be entitled to receive all revenue (to the
extent collected) and shall be charged with all expenses relating to the
ownership and operation of the Property through the Prorations Date. At Closing
Seller shall credit Purchaser with any credit balances set forth in Seller’s
tenant escrow accounts and Purchaser shall credit Seller with any debit balances
in such tenants’ credit escrow accounts when and if collected following its
calendar year reconciliation with such tenants. Purchaser shall be entitled to
receive all revenue relating to the ownership and operation of the Property
following the Prorations Date, including, without limitation, all rents received
by Seller with respect to the period from and after the Closing Date.

(d)            Utilities and Other Deposits. Seller shall use commercially
reasonable efforts to terminate utilities as of the Close of Escrow and
Purchaser shall commence service in Purchaser’s account from and after the Close
of Escrow. To the extent utility service cannot be so terminated and
reestablished, utility charges shall be prorated as of the Prorations Date.
Seller shall be entitled to a credit at Closing for any utility deposits which
it or its predecessors have made prior to the Closing Date, to the extent the
same are transferred to Purchaser, and Seller shall be entitled to recover and
retain from the providers of such utilities any refunds or overpayments to the
extent applicable to the time period prior to and including the Closing Date,
and any utility deposits for which it does not receive a credit hereunder. In
connection with Permit SMP No. 20246-02823014 relating to ongoing maintenance
responsibilities relating to the mine permit at the Settlers Ridge Real
Property, at the Close of Escrow, Purchaser shall replace the existing letter of
credit for the benefit of the Commonwealth of Pennsylvania, Pennsylvania
Department of Environmental Protection, Bureau of Mining and Reclamation in the
amount of ONE HUNDRED EIGHTY THREE THOUSAND THIRTY-EIGHT AND 85/100 DOLLARS
($183,038.85) with a new letter of credit or a surety bond, to the satisfaction
of the beneficiary thereof, and ensure the return of the existing letter of
credit to Seller promptly thereafter.

(e)             Reproration and Post-Closing Adjustments. In the event that any
adjustments or prorations cannot be apportioned or adjusted at Closing by reason
of the fact that final or liquidated amounts have not been ascertained, or are
not available as of such date, the parties hereto agree to apportion or adjust
such items on the basis of their best estimates of the amounts at Closing and to
reprorate any and all of such amounts promptly when the final or liquidated
amounts are ascertained. In the event of any omission or mathematical error on
the closing statement, or if the prorations, apportionments and computations
shall prove to be incorrect for any reason, the same shall be promptly adjusted
when determined and the appropriate party paid any monies owed. Seller and
Purchaser shall periodically update prorations as final information becomes
available and shall target a final reconciliation of prorations on June 30,
2016, subject, however, to extension(s) of said target date if any final
information is not then yet available.

20 

 

(f)             The provisions of this Section 7.1 shall survive the Closing.

7.2 Closing Costs. Seller shall pay one-half (1/2) of the cost of the transfer
tax payable upon assignment of the Settlers Ownership Interests, the cost of the
transfer tax payable upon recordation of the Ground Lease Assignment Agreement,
if any, and one-half (1/2) of all escrow fees and charges. Purchaser shall pay
the cost of the Title Commitments, the cost for ALTA standard forms of Owner
Policy of Title Insurance (the “Owner’s Title Policies”), and any endorsements
it chooses to obtain in connection with the Owner’s Title Policies, the cost of
the Surveys, one-half (1/2) of the cost of the transfer tax payable upon
assignment of the Settlers Ownership Interests and one-half (1/2) of all escrow
fees and charges. All other closing costs shall be borne by Seller or Purchaser
in accordance with custom in the jurisdiction where the Property is located. The
provisions of this Section 7.2 shall survive the Closing.

 

8.               RISK OF LOSS; CONDEMNATION.

8.1            Subject to the terms of the Ground Lease, if applicable, if there
shall occur any damage or destruction to the Improvements by fire or other
casualty that will not be restored by Closing, Seller shall promptly notify
Purchaser of the event with a reasonable estimate of the time after Closing
necessary to restore those Improvements. If such estimate exceeds ninety (90)
days or if Seller reasonably estimates it will cost FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($500,000.00) or more to restore the Improvements or if any Major
Tenant of a Property has terminated its lease to repair and restore the
Improvements, Purchaser may elect to terminate this Agreement and Purchaser
shall be immediately due a return of the Deposit. If Purchaser does not elect to
terminate this Agreement, then this Agreement shall remain in force, and Seller
shall at the Closing, pay over to Purchaser any insurance proceeds received to
date, net of costs of collection and amounts expended to repair or stabilize the
Improvements, and assign to Purchaser its right to recover additional insurance
proceeds, in each case, exclusive of any rent or business interruption proceeds
attributable to any period prior to the Closing. Purchaser shall also receive at
the Closing a credit in the amount of the deductible under Seller’s casualty
insurance policy.

8.2            Subject to the terms of the Ground Lease, if applicable, if prior
to Closing there shall occur any taking of the Property (or any part thereof) by
eminent domain which is reasonably likely to have a material adverse effect on
the Property following the Closing, Purchaser shall have the option to (a)
receive the condemnation award resulting from the taking, but without any
abatement of its obligations to consummate the Closing hereunder, or
(b) terminate this Agreement. If Purchaser elects to terminate due to such
condemnation, Purchaser shall be immediately due a return of the Deposit. If
Purchaser does not exercise its termination rights under this Section 8.2, this
Agreement shall remain in force, and Seller shall assign to Purchaser its claims
to any condemnation proceeds received to date, net of costs of collection, and
assign to Purchaser its right, if any, to recover additional proceeds. In no
event shall Seller settle a condemnation award without the prior approval of
Purchaser.

21 

 

8.3            This Section 8 is an express provision with respect to
destruction and eminent domain and is intended to supersede any applicable
statute regarding risk of loss.

9.               CONDITIONS TO CLOSING.

9.1            Conditions to Purchaser’s Obligation to Purchase.

(a)             The obligation of Purchaser to consummate the transaction
contemplated hereunder shall be subject to the fulfillment on or before the
Closing of all of the following conditions, any or all of which may be waived by
Purchaser in its sole discretion:

(i)              Seller shall have performed all of its obligations under the
terms of this Agreement;

(ii)            All of Seller’s representations and warranties in this Agreement
shall be true and correct in all material respects as of the Closing Date
(subject to Seller’s right to update the same pursuant to Section 10.4 of this
Agreement);

(iii)          Seller shall have delivered to Purchaser original estoppel
certificates (“Tenant Estoppels”) from (w) each of the following tenants under a
Settlers Ridge Lease at the Settlers Ridge Real Property: Giant Eagle and
Cinemark (the “Settlers Ridge Major Tenants”), and (x) the Whole Foods Lease at
the Milford Real Property (the “Milford Major Tenants”; and collectively with
the Settlers Ridge Major Tenants, the “Major Tenants”), (y) tenants under the
Settlers Ridge Leases occupying no less than eighty percent (80%) of the square
feet of space at the Settlers Ridge Real Property, including the square footage
leased by the Settlers Ridge Major Tenants (the “Settlers Ridge Other Tenants”),
and (z) tenants under the Milford Leases occupying no less than eighty percent
(80%) of the square feet of space at the Milford Real Property, including the
square footage leased by the Milford Major Tenants (the “Milford Other Tenants”;
and collectively with the Settlers Ridge Other Tenants, the “Other Tenants”);
provided, however, in the event that Seller is unable to timely satisfy the
delivery requirement in the preceding clauses (w), (x), (y) and (z) (the
“Estoppel Requirement”), Seller shall have the right to extend the Closing Date
for up to thirty (30) days upon written notice to Purchaser delivered on or
before Closing. The Tenant Estoppels shall be substantially in the form of
Exhibit G-1 attached hereto and made a part hereof; provided, however, that if
any tenant is required or permitted under the terms of its Lease to provide less
information or to otherwise make different statements than are set forth on
Exhibit G-1 in a certification of such nature, then Purchaser shall accept any
modifications made to such Tenant Estoppel to the extent that such changes are
consistent with the minimum requirements set forth in such tenant’s Lease.
Tenant Estoppels from all Major Tenants shall be a condition precedent to
Purchaser’s obligation to close this transaction. If, as of the Closing Date,
Seller has not received a Tenant Estoppel from any of the Other Tenants required
to meet the threshold set forth in clause (ii) above, then Seller may deliver to
Purchaser at the Closing, in lieu of a Tenant Estoppel from such Other
Tenant(s), a Seller estoppel certificate in the form attached as Exhibit G-2
hereto and made a part hereof, signed by Seller (a “Seller Estoppel
Certificate”); provided further, however, that the aggregate square footage of

22 

 

leased premises for which Seller Estoppel Certificates are delivered by Seller
in lieu of Tenant Estoppels pursuant to the above, shall not exceed five percent
(5%) of the square feet of space at the Settlers Ridge Real Property or the
Milford Real Property, as applicable. Seller’s liability to Purchaser under each
such Seller Estoppel Certificate (including, but not limited to, any
inaccuracies therein) shall terminate on the earlier to occur of: (A) the date
Purchaser receives a completed Tenant Estoppel signed by such Other Tenant,
whose Lease is the subject of such Seller Estoppel Certificate, and (B) the date
on which the Lease to which such Seller Estoppel Certificate relates terminates;
and (C) the date on which the Property Representations Survival Period ends. An
estoppel shall be deemed to satisfy this condition if it (D) shall be completed
in all material respects, (E) shall disclose no information inconsistent with
the Settlers Ridge Rent Roll or the Milford Rent Roll, as applicable, and
representations and warranties provided for herein, (F) shall be dated as of a
date within thirty (30) days of Closing, and (G) shall be addressed to
Purchaser;

(iv)          Seller shall have delivered an estoppel certificate from Ground
Lessor with respect to the Ground Lease, in substantially the form of Exhibit
G-3 attached hereto, or such other form as may be required; provided, however,
that if Ground Lessor is required or permitted under the terms of the Ground
Lease to provide less information or to otherwise make different statements than
are set forth on Exhibit G-3 in a certification of such nature, then Purchaser
shall accept any such modifications to the extent that such changes are
consistent with the minimum requirements set forth in the Ground Lease. An
estoppel shall be deemed to satisfy this condition if it (A) shall be completed
in all material respects, B) shall disclose no information inconsistent with the
representations and warranties provided for herein, (C) shall be dated as of a
date within forty (40) days of the Closing, and (D) shall be addressed to
Purchaser; and

(v)            The Title Company shall have committed to issue the Owner’s Title
Policies with no exceptions other than Permitted Encumbrances. The Owner’s Title
Policies respect to the Settlers Ridge Real Property shall include a
non-imputation endorsement.

(b)            In the event that any such conditions remain unfulfilled at the
Closing, Seller may extend the Closing Date by thirty (30) days upon written
notice to Purchaser, to be received not less than two (2) business days prior to
the then scheduled Closing Date. If Seller does so extend the Closing Date and
any such conditions remain unfulfilled at the end of said thirty (30) day
period, and

(i)              such unfulfilled conditions relate solely to the Settlers Ridge
Property or the Settlers Ownership Interests, then Purchaser may, as its sole
remedy, (y) terminate this Agreement in accordance with the provisions of
Section 4.2; or (z) waive such conditions and proceed with the purchase of all
of the Property Interests in accordance with the terms of this Agreement
(provided, however, that, if such failure also constitutes a default by Seller
under this Agreement, Purchaser shall have the rights and remedies provided in
Section 6.2); or

23 

 

(ii)            such unfulfilled conditions relate solely to the Milford
Property or relate to both the Settlers Ownership Interests and the Milford
Property, then Purchaser may, as its sole remedy, (x) terminate this Agreement
in accordance with the provisions of Section 4.2; (y) waive such conditions with
respect to the Settlers Ownership Interests only, and continue with the Closing
with respect to the Settlers Ridge Ownership Interests only; or (z) waive such
conditions and proceed with the purchase of all of the Property Interests in
accordance with the terms of this Agreement (provided, however, that, if such
failure also constitutes a default by Seller under this Agreement, Purchaser
shall have the rights and remedies provided in Section 6.2). For the avoidance
of doubt, under no circumstances shall Purchaser be entitled to purchase only
the Milford Property.

9.2            Conditions to Seller’s Obligation to Sell. The obligation of
Seller to consummate the transaction contemplated hereunder shall be subject to
the fulfillment on or before the Closing of all of the following conditions, any
or all of which may be waived by Seller in its sole discretion. In the event any
such conditions remain unfulfilled at Closing, Seller may, as its sole remedy,
terminate this Agreement and retain the Deposit, or waive such conditions and
proceed with the sale in accordance with the terms of this Agreement (provided,
however, that if such failure also constitutes a default by Purchaser under the
terms of this Agreement, Seller shall have the rights and remedies provided in
Section 6.1):

(a)             Purchaser shall have performed all of its obligations under the
terms of this Agreement.

(b)            All of Purchaser’s warranties and representations in this
Agreement shall be true and correct in all material respects as of the Closing
Date.

10.            REPRESENTATIONS AND WARRANTIES OF SELLER.

10.1         Seller hereby represents and warrants to Purchaser as follows:

(a)             Each of Settlers Ridge Owner I and Settlers Ridge Owner II is a
limited partnership presently subsisting under the laws of the Commonwealth of
Pennsylvania. Each of Settlers Ridge GP I, Settlers Ridge LP I, Settlers Ridge
GP II and Settlers Ridge LP II is a limited liability company presently
subsisting under the laws of the Commonwealth of Pennsylvania. All requisite
action (corporate, trust, partnership or otherwise) has been taken by Settlers
Seller in connection with entering into this Agreement, the instruments
referenced herein, and the consummation of the transactions contemplated hereby.
The individuals executing this Agreement and instruments referenced herein on
behalf of Settlers Seller and the partners, members, officers or trustees of
Settlers Seller, if any, have the legal power, right, and actual authority to
bind Settlers Seller to the terms and conditions hereof and thereof.

24 

 

(b)            Milford is a limited liability company validly existing under the
laws of the State of Delaware. All requisite action (corporate, trust,
partnership or otherwise) has been taken by Milford in connection with entering
into this Agreement, the instruments referenced herein, and the consummation of
the transactions contemplated hereby. The individuals executing this Agreement
and instruments referenced herein on behalf of Milford and the partners,
members, officers or trustees of Milford, if any, have the legal power, right,
and actual authority to bind Milford to the terms and conditions hereof and
thereof.

(c)             To Seller’s knowledge, the following information is true and
correct in all material respects: (i) the Ground Lease is in full force and
effect and has not been amended except as disclosed to Purchaser; (ii) Milford
has not received written notice of any default by Milford that has not been
remedied; and (iii) there is no suit, action, or proceeding pending against or
affecting Ground Lessor or the property under the Ground Lease, or before any
court, administrative agency, or other governmental authority, which brings into
question that the validity of the Ground Lease or which, if determined
adversely, might result in any adverse change to the leasehold estate
thereunder. All monthly installments of rent, additional rent and other sums due
and payable under the Ground Lease are current. There is no defense, offset,
claim or counterclaim by or in favor Ground Lessor against Milford under the
Ground Lease.

(d)            The copies of the Leases or Service Contracts between Settlers
Ridge Owner, Milford Seller and any third parties affecting the Property
delivered or furnished and made available by Seller to Purchaser pursuant to
this Agreement are true and complete and said Leases and Service Contracts
constitute all of the Leases and Service Contracts to which Settlers Ridge Owner
or Milford Seller is a party relating to the Property. All of the Leases in
effect as of the date hereof are listed in the Rent Roll.

(e)             In respect of each of the Leases, to Seller’s knowledge, except
as otherwise set forth in the Rent Roll or delinquency report, the following
information is true and correct in all material respects: (i) each of the Leases
is in full force and effect and has not been amended except as disclosed to
Purchaser; and (ii) Seller has not received written notice of any material
default by Seller under any of the Leases that has not been remedied.
Notwithstanding anything in this Agreement to the contrary, but subject to
fulfillment of the closing condition set forth in Section 9.1(a)(iii), Seller
does not covenant or represent that tenants under the Leases will not be in
default under their respective Leases, and the existence of any default by any
tenant under its Lease shall not affect the obligations of Purchaser hereunder.

(f)             No tenant has been given free rent, any tenant improvement
allowance, any abatement in the payment of rent or any other tenant concession,
except as set forth in the Rent Roll.

25 

 

(g)            All taxes and assessments against the Property, due and payable
on or before the Close of Escrow shall have been paid, and there are no
agreements, waivers or other arrangements providing for an extension of time
with respect to the assessments of any type of tax or deficiency against Seller
as to the Property, nor to the best of Seller’s knowledge have any actions,
suits, proceedings, investigations or claims for additional taxes and
assessments been asserted by any taxing authority.

(h)            Seller has not received any written notice alleging that the
Property, or any part thereof, is in material violation of any laws, including
but not limited to all applicable environmental laws and Americans with
Disabilities laws or legal requirements governing or regulating the use and
operation thereof or does not comply with any insurance requirements or recorded
restrictions, which has not been remedied.

(i)              Seller has not filed any bankruptcy action or petition; no such
action or petition has been filed against Seller; and, to Seller’s knowledge, no
such action or petition has been threatened against Seller.

(j)              Seller has no employees and all services at the Property are
performed by Seller’s property manager.

(k)            All requisite action (corporate, trust, partnership or otherwise)
has been taken by Seller in connection with entering into this Agreement, the
instruments referenced herein, and the consummation of the transactions
contemplated hereby. The individuals executing this Agreement and instruments
referenced herein on behalf of Seller have the legal power, right, and actual
authority to bind Seller to the terms and conditions hereof and thereof. The
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby will not result in any breach of the terms or conditions or
constitute a default under any instrument or obligation to which Seller is now a
party, or by which Seller may be bound or affected, or violate any order writ,
injunction or decree of any court in any litigation to which Seller is a party.

(l)              To Seller’s knowledge, Seller has received no written notice of
any condemnation proceedings and, to Seller’s knowledge, no condemnation or
other eminent domain proceedings are contemplated, with respect to the Property.

(m)          The copies of the limited partnership agreements (and any
amendments, modifications or supplements thereto) of Settlers Ridge Owner I and
Settlers Ridge Owner II (collectively, the “LP Agreements”) delivered to
Purchaser are (i) true and complete, and (ii) in full force and effect.

(n)            Settlers Ridge Seller is not a party to, or subject to the terms
of, any agreement pursuant to which any person or entity has a right to acquire
an interest in Settlers Ridge Owner.

(o)            Other than personal injury claims which are covered by insurance,
Settlers Ridge Owner is not a party to any litigation and, to Seller’s knowledge
(i) no litigation has been threatened in writing against Settlers Ridge Owner,
and (ii) no events or circumstances have arisen which would be reasonably likely
to result in a claim against Settlers Ridge Owner.

26 

 

 

(p)            All federal, state and local tax returns required to be filed by
Settlers Ridge Owner have been filed, and all federal, state and local taxes
owing by it have been paid.

(q)            The statement of working capital of Settlers Ridge Owner dated as
of June 30, 2015 delivered to Purchaser fairly presents the financial condition
of Settlers Ridge Owner as of the date shown and was prepared in accordance with
the income tax basis of accounting and is true and complete. There have been no
material adverse changes in the financial condition of Settlers Ridge Owner
between the date thereof and the date hereof. Settlers Ridge Owner does not have
any material liabilities that are not disclosed on said statement of working
capital.

(r)             The Settlers Ridge Ownership Interests are not subject to any
lien, pledge or encumbrance.

10.2         For all purposes of this Section 10, the phrases “Seller’s
knowledge”, “to the best of Seller’s knowledge” or “knowledge of Seller” or
phrases of similar import shall mean or refer only to the current and actual
knowledge, as distinguished from implied, imputed and constructive knowledge, of
Joshua Lerner and not to the knowledge of any other person or entity. So
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of said individuals or any other officer or employee of
Seller.

10.3         All of the representations and warranties of Seller set forth in
this Agreement shall be true upon the execution of this Agreement, shall be
deemed to be repeated at and as of the Close of Escrow, and shall survive the
Close of Escrow for a period of one hundred eighty (180) days (the “Property
Representations Survival Period”), except as to those representations and
warranties of Seller set forth in Section 10.1(m) through Section 10.1(r), which
shall survive the Close Escrow until the first anniversary of the date hereof
(the “Entity Representations Survival Period”). The aggregate liability of
Seller for breach of any representations and warranties of Seller shall not
exceed ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) and recovery of actual
damages up to that amount is Purchaser’s sole and exclusive remedy for any such
breach; provided, however, that Purchaser shall have no right to seek damages
for a breach of any Seller representation relating to (a) any information, fact
or circumstance known by Purchaser prior to Closing, (b) defaults by tenants
under any of the Leases, or (c) damages with respect to a matter which is less
than FIFTY THOUSAND AND 00/100 DOLLARS ($50,000.00) except that if damages for
any claim or claims that exceeds FIFTY THOUSAND AND 00/100 DOLLARS ($50,000.00)
in the aggregate, Purchaser has the right to collect all damages from dollar
one. No claim for a breach of any representation or warranty of Seller will be
actionable or payable unless written notice containing a description of the
specific nature of such breach will have been given by Purchaser to Seller prior
to the expiration of the Property Representations Survival Period or the Entity
Representations Survival Period, as applicable, and an action will have been
commenced by Purchaser against Seller within the Property Representations
Survival Period or the Entity Representations Survival Period, as applicable.

27 

 

10.4         Seller shall deliver written notice to Purchaser of any fact,
matter or circumstance of which Seller has become aware that would make any of
Seller’s representations or warranties contained herein untrue or incorrect in
any material respect (any such disclosure being referred to as a “Pre-Closing
Disclosure”). Notwithstanding the foregoing, if Seller makes any material
Pre-Closing Disclosure to Purchaser, Purchaser shall have the right to terminate
this Agreement by delivering written notice thereof to Seller on or prior to the
earlier of (i) the Closing Date, or (ii) the third (3rd) business day after
Purchaser receives written notice of such Pre-Closing Disclosure, in which event
the Deposit shall be returned to Purchaser, and neither party shall have any
further rights or obligations under this Agreement, except those which expressly
survive termination of this Agreement. If Purchaser does not terminate this
Agreement pursuant to its rights under this Section 10.4, then such
representations and warranties shall be deemed modified to conform to the
Pre-Closing Disclosure; provided however, that if the fact, matter or
circumstance which causes any such representation or warranty to be untrue or
incorrect in any material respect results from Seller’s intentional actions not
permitted by this Agreement, Purchaser shall have the rights and remedies
provided in Section 6.2.

11.            SELLER’S COVENANTS. Seller covenants that from the date of this
Agreement until the Closing:

(a)             Except as Purchaser may otherwise consent in writing, until the
Closing, Seller shall: (i) carry on the business of the Property in the ordinary
course and in a manner consistent with Seller’s prior practices; (ii) maintain
the Property in its present condition and repair, ordinary wear and tear and
damage by casualty excepted; (iii) maintain the existing insurance policies for
the Property (or any replacements thereof) in full force and effect; (iv) not
grant to any third party any interest in the Property Interests except pursuant
to leases which Seller may enter into after the Effective Date as permitted
under this Agreement; and (v) not enter into, or cause to be entered into, any
service or other new contract (or renew any existing Service Contracts) that
cannot be terminated with thirty (30) days’ notice without liability, including,
without limitation, a termination fee or similar payment, on or after the
Closing Date.

28 

 

(b)            Seller shall not, without first obtaining the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, (i) make or cause to be made any additions to the
Property except (v) in the ordinary course of operating the Property, (w) to
comply with Laws, (x) as required for maintenance and repair, (y) required by
any of the Leases or the Service Contracts or (z) as required by this Agreement,
(ii) voluntarily sell, transfer, encumber or change the status of title of all
or any portion of the Property or voluntarily sell transfer or encumber the
Property Interests, with the exception of executing and recording an amendment,
designation or similar documentation confirming the parties to that certain
Declaration of Easements, Covenants and Restrictions dated as of September 18,
2008, as amended to date, relating to the Settlers Ridge Real Property, which
amendment, designation or instrument shall, if executed after the Due Diligence
Deadline, be subject to the consent of Purchaser, such consent not to be
unreasonably withheld, (iii) change or cause to be changed the current zoning of
the Real Property in a manner materially adverse to it, or (iv) cancel, amend or
modify or cause to be cancelled, amended or modified, in a manner adverse to the
Property, any license or permit held by Settlers Ridge Owner or Milford Seller
with respect to the Property or any part thereof which would be binding upon
Purchaser after the Closing. Seller shall use its commercially reasonable
efforts to maintain in existence all required licenses, permits and approvals
that are now in existence with respect to the ownership or operation of the Real
Property, and are of a continuing nature.

(c)             Except in the ordinary course and in a manner consistent with
Seller’s past practices, Seller shall not (i) enter into, or cause to be entered
into, any new lease for a retail unit; (ii) enter into, or cause to be entered
into, and, renew or extend, or cause to be renewed or extended, any Lease for a
retail unit with an existing tenant; (iii) terminate, or cause to be terminated,
any Lease except by reason of a default by the tenant thereunder; (iv) grant, or
cause to be granted, any monetary concessions to a tenant; (v) apply, or cause
to be applied, any security deposit held by Seller in connection with any Lease
except in the event of a termination of the applicable Lease; or (vi) enter into
any amendment of the Ground Lease, except as consented to by Purchaser in
writing.

(d)            On or before the date that is three (3) business days prior to
the Closing Date, Seller shall provide to Purchaser a current updated Rent Roll
in the same format as that delivered to Purchaser in accordance with this
Agreement.

12.            REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents
and warrants to Seller as follows:

(a)             The execution and delivery of this Agreement and the
consummation of the transaction contemplated hereby will not result in any
breach of the terms, conditions of, or constitute a default under any instrument
or obligation to which Purchaser is bound, or violate any order, writ,
injunction or decree of any court in any litigation to which Purchaser is a
party.

29 

 

(b)            Purchaser is a corporation validly existing under the laws of the
State of Illinois. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Purchaser in connection with entering into this
Agreement, the instruments referenced herein, and the consummation of the
transactions contemplated hereby. The individuals executing this Agreement and
instruments referenced herein on behalf of Purchaser and the partners, members,
officers or trustees of Purchaser, if any, have the legal power, right, and
actual authority to bind Purchaser to the terms and conditions hereof and
thereof.

(c)             All of the representations and warranties of Purchaser set forth
in this Agreement shall be true upon the execution of this Agreement, shall be
deemed to be repeated at and as of the Close of Escrow and shall survive the
Close of Escrow for a period of one hundred eighty (180) days.

13.            BROKER’S COMMISSION. Purchaser and Seller each represents and
warrants to the other that it has not had any dealing with any person, firm,
broker or finder in connection with the negotiation of this Agreement and/or the
consummation of the purchase and sale contemplated hereby, except Jones Lang
LaSalle Incorporated (“Broker”). Seller agrees to pay the commission due and
payable to Broker pursuant to a separate written agreement between Seller and
Broker. Except as set forth herein, Purchaser and Seller each do hereby
indemnify, defend and hold the other harmless from and against any costs,
expenses or liabilities for compensation, commissions or charges which may be
claimed by any other broker, finder or similar party by reason of any actions of
the indemnifying party.

14.            NOTICES.

14.1         All notices shall be given in writing by hand delivery, by
registered or certified mail, postage prepaid, by a nationally recognized
overnight courier, or via email, to be followed immediately by one of the other
aforementioned methods to the parties as follows:

To Purchaser:

Matthew Tice

The Inland Real Estate Group, Inc.

2500 Legacy Drive, Suite 212

Frisco, Texas 75034

Email: Tice@inlandgroup.com

 

30 

 

With a copy to:

Brett Smith

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Telephone: (630) 218-2885

Email: brett.smith@inlandgroup.com

 

To Seller:

c/o O’Connor Capital Partners

535 Madison Avenue

6th Floor

New York, NY 10022

Attn: Joshua Lerner

Telephone: (212) 308-7700

Facsimile: (212) 546-0810

Email: jlerner@oconnorcp.com

 

With a copy to:

 

Wafra Investment Advisory Group, Inc.

345 Park Avenue

41st Floor

New York, NY 10154-0101

Attn: Yvonne M. Compitello

Telephone: (212) 759-3700

Facsimile: (212) 813-9488

Email: y.compitello@wafra.com

 

and

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attn: John L. Opar

Telephone: (212) 848-7697

Facsimile: (646) 848-7697

Email: jopar@shearman.com

 

31 

 



To Escrow Holder:

Nancy Castro

Chicago Title Insurance Company

10 N. LaSalle Street, Suite 3100

Chicago, Illinois 60603

Telephone: (312) 223-2709

 

14.2         Notices shall be considered given as of:

(a)             one (1) business day after deposit with overnight courier to the
addressee or to an officer of the addressee, or

(b)            upon hand delivery, or upon sending of facsimile or email
(provided, the sending of such email or facsimile shall be followed by one of
the other aforementioned methods), if delivered or sent on a business day, or if
not, then on the next business day.

Any party may change the address to which such notices shall be given by written
notice to the other parties as provided herein.

15.            AMENDMENTS. This Agreement may be amended only by a writing
signed by each of the parties hereto.

16.            ATTORNEYS’ FEES; GOVERNING LAW. The prevailing party in any
action or proceeding between the parties hereto with respect to this Agreement
and the transactions contemplated hereby shall be entitled to have and recover
all costs, expenses and reasonable attorneys’ fees incurred in connection
therewith, including any such fees and costs incurred upon any appeals. This
Agreement shall be interpreted in accordance with the laws of the state or
commonwealth in which the Property is located, without regard to conflicts of
laws principles.

17.            COUNTERPARTS. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original.

18.            TIME OF ESSENCE. Seller and Purchaser expressly agree that time
is of the essence with respect to this Agreement. If the final day of any period
or any date of performance or making any election under this Agreement falls on
a date which is a weekend or holiday recognized by banks in the State of New
York, then the final day of the period or the date of performance or the date
for making such election, as applicable, shall be extended to the next day which
is not a weekend or holiday recognized by banks in the State of New York.

32 

 

19.            ASSIGNMENT. Purchaser shall not directly or indirectly sell,
assign or transfer all or any part of its interest in and to this Agreement
without the prior written consent of Seller except to an affiliate of Purchaser
or a real estate investment trust sponsored by an affiliate of Purchaser. No
assignment, whether or not permitted, shall release the Purchaser herein named
from any obligation or liability under this Agreement. Purchaser and any
permitted assignees shall be jointly and severally liable for all such
obligations and liabilities. Purchaser shall be solely responsible for any
transfer taxes associated with any such transfer.

20.            TAX REPORTING. Escrow Holder, as the party responsible for
closing the transaction contemplated hereby within the meaning of Section
6045(e)(2)(A) of the Internal Revenue Code of 1986, as amended (the “Code”),
shall file all necessary information, reports, returns, and statements regarding
the transaction required by the Code.

21.            CONFIDENTIALITY. Purchaser and Seller each hereby agree to keep
confidential the fact of the entry into this Agreement and the terms and
conditions of this Agreement and any discussions or negotiations in connection
therewith, provided that either party may reveal such information regarding the
terms and provisions of this Agreement as may be necessary in their reasonable
discretion to comply with the provisions of this Agreement (such as disclosure
to attorneys, escrow companies, title insurance companies, lenders, investors,
surveyors and other professional consultants), or any provision of any law,
ordinance or governmental regulation. If the parties do not proceed with the
Closing, Purchaser, when requested by Seller, shall immediately destroy
(confirmed in writing) the information provided by Seller to Purchaser,
including all notes, copies, reproductions, summaries, analyses, or extracts
thereof, then in Purchaser’s or Purchaser’s Representatives’ possession, either
furnished by Seller hereunder or prepared by Purchaser or Purchaser’s
Representatives; provided, however, in no event shall Purchaser be required to
deliver any marketing or economic feasibility studies or any information covered
by the attorney-client privilege or which constitutes attorney work product.
Such destruction shall not abrogate Purchaser’s continuing obligations under
this Agreement. The provisions of this Section 21 shall survive the Closing.

22.            FACSIMILE SIGNATURES. In order to expedite the transaction
contemplated herein, faxed or internet transmission of PDF file signatures may
be used in place of original signatures on this Agreement. Each of Seller and
Purchaser intends to be bound by the signatures on the transmitted document, is
aware that the other party will rely on the transmitted signatures, and hereby
waives any defenses to the enforcement of the terms of this Agreement based on
the form of its signature.

 

23.            Partial Invalidity. Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable.

33 

 

24.            ENTIRE AGREEMENT. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

25.            Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

26.            Third-Party Beneficiaries. This Agreement does not create any
rights, claims or benefits inuring to any person that is not a party hereto or
establish any third-party beneficiary of any of the obligations of the parties
set forth herein.

27.            Prohibited Persons. Neither Purchaser nor Seller nor any of their
respective constituent partners, members or shareholders have engaged in any
dealings or transactions, directly or indirectly, (a) in contravention of any
U.S., international or other money laundering regulations or conventions,
including, without limitation, the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1996, the United States International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001, Trading
with the Enemy Act (50 U.S.C. § 1 et seq., as amended), or any foreign asset
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto, or (b) in contravention of Executive Order No. 13224 dated
September 24, 2001 issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), as may be amended or supplemented from time to
time (the “Anti-Terrorism Order”) or on behalf of terrorists or terrorist
organizations, including those persons or entities that are included on any
relevant lists maintained by the United Nations, North Atlantic Treaty
Organization, Organization of Economic Cooperation and Development, Financial
Action Task Force, U.S. Office of Foreign Assets Control, U.S. Securities &
Exchange Commission, U.S. Federal Bureau of Investigation, U.S. Central
Intelligence Agency, U.S. Internal Revenue Service, or any country or
organization, all as may be amended from time to time. Neither Purchaser nor any
of its constituent partners, members or shareholders (i) are or will be
conducting any business or engaging in any transaction with any person appearing
on the U.S. Treasury Department’s Office of Foreign Assets control list of
restrictions and prohibited persons, or (ii) are a person described in Section 1
of The Anti-Terrorism Order, and to Purchaser’s knowledge and Seller’s
knowledge, as applicable, neither Purchaser nor Seller nor any of their
respective affiliates have engaged in any dealings or transactions, or otherwise
been associated with any such person. The provisions of this Section 27 shall
survive the Closing or earlier termination of this Agreement.

34 

 

28.            HOLDBACK AGREEMENT.

28.1         At or prior to the Closing, Purchaser, Seller and Escrow Agent
shall enter into a Holdback Escrow Agreement in a form to be agreed among the
parties thereto, acting reasonably, prior to the Due Diligence Deadline (the
“Holdback Escrow Agreement”), pursuant to which Seller shall cause to be
retained in an interest-bearing escrow account with Escrow Agent, out of the
proceeds from the Purchase Price to be paid by Purchaser at the Closing, an
amount equal to ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) to be held until
the expiration of the Entity Representations Survival Period to secure Seller’s
obligations under (i) Section 10.3 with respect to the representations under
Section 10.1(a) – (l) during the Property Representations Survival Period, (ii)
Section 10.3 with respect to the representations under Section 10.1(m) – (r)
during the Entity Representations Survival Period, and (iii) Section 7.2 during
the Entity Representations Survival Period (the “Holdback”). The Holdback shall
be held and disbursed in accordance with this Agreement and the Holdback Escrow
Agreement. The provisions of this Section 28 shall survive the Closing until
final disposition of all of the Holdback.

28.2         The Holdback shall be available to pay or reimburse Purchaser for,
and Purchaser shall be entitled to withdraw from the escrow of the Holdback,
amounts equal to any losses, damages, costs, and expenses incurred by Purchaser
as a result of the breach of any representation or warranty made by Seller
pursuant to Section 10.1 of this Agreement, subject to the provisions of
Section 10.3, the failure of Seller to fulfill its obligations under Section
7.2, or pursuant to the explicit terms of certain of the agreements executed at
Closing, the form of which are attached hereto as Exhibit D-2 and E.

28.3         Each of Seller and Purchaser, respectively, will pay all of its
legal and other costs relating to the distribution of the Holdback, except in
the case of a dispute, in which event the prevailing party shall be entitled to
reimbursement from the other party for such reasonable legal and other costs in
accordance with Section 16 of this Agreement.

[Remainder of page intentionally left blank; signature page next page]

35

 

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the Effective Date set forth above.

  SELLER:              

CBL/SETTLERS RIDGE GP, LLC,

a Pennsylvania limited liability company

              By:

O’CONNOR/REALVEST SETTLERS RIDGE (GP)

LLC, a Delaware limited liability company, its sole

member

                By:

O’CONNOR/REALVEST RETAIL

HOLDING COMPANY LLC, a Delaware

limited liability company, its sole member

                  By:

OC-RV RETAIL LLC, a Delaware

limited liability company, its

managing member

                    By: /s/ William Q. O’Connor         Name: William Q.
O’Connor         Title: President                          

CBL/SETTLERS RIDGE LP, LLC,

a Pennsylvania limited liability company

              By:

O’CONNOR/REALVEST SETTLERS RIDGE (LP)

LLC, a Delaware limited liability company, its sole

member

                By:

O’CONNOR/REALVEST RETAIL

HOLDING COMPANY LLC, a Delaware

limited liability company, its sole member

                  By:

OC-RV RETAIL LLC, a Delaware

limited liability company, its

managing member

                    By: /s/ William Q. O’Connor         Name: William Q.
O’Connor         Title: President                                    

 

 

 

 

 

SETTLERS RIDGE MANAGEMENT GP, LLC,

a Pennsylvania limited liability company

              By:

O’CONNOR/REALVEST SETTLERS RIDGE II (GP)

LLC, a Delaware limited liability company, its sole

member

                By:

O’CONNOR/REALVEST RETAIL

HOLDING COMPANY LLC, a Delaware

limited liability company, its sole member

                  By:

OC-RV RETAIL LLC, a Delaware

limited liability company, its

managing member

                    By: /s/ William Q. O’Connor         Name: William Q.
O’Connor         Title: President                          

SETTLERS RIDGE MANAGEMENT LP, LLC,

a Pennsylvania limited liability company

              By:

O’CONNOR/REALVEST SETTLERS RIDGE II (LP)

LLC, a Delaware limited liability company, its sole

member

                By:

O’CONNOR/REALVEST RETAIL

HOLDING COMPANY LLC, a Delaware

limited liability company, its sole member

                  By:

OC-RV RETAIL LLC, a Delaware

limited liability company, its

managing member

                    By: /s/ William Q. O’Connor         Name: William Q.
O’Connor         Title: President

 

 

 

 

 

O’CONNOR/REALVEST MILFORD LLC,

a Delaware limited liability company

              By:

O’CONNOR/REALVEST RETAIL HOLDING

COMPANY LLC, a Delaware limited liability company, its sole member

                By: OC-RV RETAIL LLC, a Delaware limited liability company, its
managing member                   By: /s/ William Q. O’Connor       Name:
William Q. O’Connor       Title: President

 

 

 

 

 

 

PURCHASER:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation

              By: /s/ Matthew Tice   Name: Matthew Tice   Title: Vice President

 





 

 

 

CONSENT OF ESCROW HOLDER

The undersigned Escrow Holder agrees to (i) accept the foregoing Agreement,
(ii) be Escrow Holder under the Agreement for the fees therein specified, and
(iii) be bound by the Agreement in the performance of its duties as Escrow
Holder; provided, however, that the undersigned will have no obligations,
liability or responsibility under (i) this consent or otherwise, unless and
until the Agreement, fully signed by the parties and has been delivered to the
undersigned, or (ii) any amendment to the Agreement unless and until the
amendment is accepted by the undersigned in writing.

Date:      8/21/15     

CHICAGO TITLE INSURANCE COMPANY

By:        /s/ Nancy R. Castro                    
      Name:    Nancy R. Castro
      Title:      VP

 






EXHIBIT A-1

LEGAL DESCRIPTION OF THE SETTLERS RIDGE I REAL PROPERTY

First Described:

All those certain lots or pieces of ground situate in the Township of Robinson,
County of Allegheny and Commonwealth of Pennsylvania, being Parcels B and D in
the Robinson Park Associates Consolidation Plan, as recorded in the Department
of Real Estate of Allegheny County, Pennsylvania, in Plan Book Volume 257, page
66; also Parcel 1 in the Settlers Ridge Subdivision Plan No. 1, as recorded in
the Department of Real Estate of Allegheny County, Pennsylvania, in Plan Book
Volume 263, page 78; and also Lots 2, 3, 5, 6, 7 and 8 on the Settlers Ridge
Subdivision Plan No. 2, as recorded in the Department of Real Estate of
Allegheny County, Pennsylvania, in Plan Book Volume 264, page 112.

 

Being designated as the following tax parcels:

Parcel B Block 334-H, Lot 190

Parcel D Block 265-J, Lot 10

Parcel 1 Block 334-H, Lot 100

Lot 2 Block 265-E, Lot 50

Lot 3 Block 265-K, Lot 60

Lot 5 Block 265-E, Lot 100

Lot 6 Block 265-E, Lot 125

Lot 7 Block 334-H, Lot 60

Lot 8 Block 334-H, Lot 80

 

Being part of the same property which was conveyed by Robinson Park Associates
to Settlers Ridge, L.P. by deed dated August 15, 2007 and recorded in Deed Book
Volume 13350, page 140.

 

Second Described:

Together with those non-exclusive easements benefitting the Land as set forth in
that certain Reciprocal Easement, Covenant and Restriction Agreement between
Settlers Ridge L.P. and Settlers Ridge Management L.P., dated December 10, 2010
and recorded in Deed Book Volume 14454, page 389 (which provides for, inter
alia, easements and a private charge or assessment); as amended by First
Amendment to Reciprocal Easement, Covenant and Restriction Agreement between
Settlers Ridge L.P. and Settlers Ridge Management L.P., dated June 11, 2012 and
recorded in Deed Book Volume 14943, page 228.

 

Exh. A-1 - 1

 

 

EXHIBIT A-2

LEGAL DESCRIPTION OF THE SETTLERS RIDGE II REAL PROPERTY

First Described:

All those certain lots or pieces of ground situate in the Township of Robinson,
County of Allegheny and Commonwealth of Pennsylvania, being Lot 1 and Lot 4 on
the Settlers Ridge Subdivision Plan No. 2, as recorded in the Department of Real
Estate of Allegheny County, Pennsylvania, in Plan Book Volume 264, page 112.

 

Being designated as the following tax parcels:

Lot 1 Block 265-E, Lot 1

Lot 4 Block 265-J, Lot 25

 

Being the same property that was conveyed by Settlers Ridge, L.P. to Settlers
Ridge Management, L.P. by deed dated December 10, 2010 and recorded in Deed Book
Volume 14454, page 366.

 

Second Described:

Together with those non-exclusive easements benefitting the Land as set forth in
that certain Reciprocal Easement, Covenant and Restriction Agreement between
Settlers Ridge L.P. and Settlers Ridge Management, L.P., dated December 10, 2010
and recorded in Deed Book Volume 14454, page 389 (which provides for, inter
alia, easements and a private charge or assessment); as amended by First
Amendment to Reciprocal Easement, Covenant and Restriction Agreement between
Settlers Ridge L.P. and Settlers Ridge Management, L.P., dated June 11, 2012 and
recorded in Deed Book Volume 14943, page 228.

 

Third Described:

Together with the easement rights as set forth in Easement Agreement between
Chief Commercial Construction, L.P. and Settlers Ridge, L.P., dated May 9, 2007
and recorded in Deed Book Volume 13560, page 334; as assigned by Assignment and
Assumption of Agreements from Settlers Ridge, L.P. to Settlers Ridge Management,
L.P., dated December 15, 2010, effective as of December 17, 2010 and recorded in
Deed Book Volume 14473, page 513.

Exh. A-2 - 1

 

 

EXHIBIT A-3

LEGAL DESCRIPTION OF THE MILFORD REAL PROPERTY

 

#1650 Boston Post Road:

A certain piece or parcel of land in the City of Milford, County of New Haven
and State of Connecticut and depicted as Parcel ‘A’ on a certain map entitled
“ALTA/ACSM Land Title Survey, ‘Urban’ Survey for #1620-1634 and #1650 Boston
Post Road, Milford, Connecticut, 06460...March 9, 2006...by Westcott and Mapes,
Inc., New Haven, CT.”, which map is on file with the Milford Town Clerk as Map
#AB3102-3.

 

Said parcel of land being more particularly bounded and described as follows:

Beginning at a point on the northerly highway line of the Boston Post Road
(a/k/a U.S. Route 1), so called, which point lies on the easterly boundary of
land owned now or formerly by 1620-34 Boston Post Road, LLC and which point is
labeled “Point of Beginning B” on the above referenced map.

 

Thence proceeding in a northwesterly direction along said easterly boundary of
land owned now or formerly by said 1620-34 Boston Post Road, LLC along a line
having a bearing of N 33° 59’ 42” W for a distance of 263.00 feet to a point
which marks the most northeasterly corner of land now or formerly of said
1620-34 Boston Post Road, LLC;

 

Thence proceeding in a southwesterly direction along the northerly boundary of
land owned now or formerly by said 1620-34 Boston Post Road, LLC along a line
having a bearing of S 56° 00’ 18” W for a distance of 600.00 feet to a point
which marks the most northwesterly corner of land owned now or formerly by
Santorio, Giulia and which point also marks the most northeasterly corner of
land owned now or formerly by Milford Post Associates, LLC;

 

Thence continuing in a southwesterly direction along the northerly boundary of
said Milford Post Associates, LLC along a line having a bearing of S 56° 03’ 33”
W for a distance of 85.29 feet to a point on the easterly street line of
Woodruff Road, so called, all as depicted on the above referenced map;

 

Thence proceeding in a northwesterly direction along said easterly street line
of Woodruff Road along a line having a bearing of N 10° 26’ 12” W for a distance
of 366.48 feet to the most northwesterly corner of the herein described parcel
which point also marks the most southwesterly corner of land owned now or
formerly of Duane J. Bottino, all as depicted on the above referenced map;

 

Exh. A-3 - 1

 

 

Thence proceeding in a northeasterly direction along the northerly boundary of
the herein described parcel of land along the southerly boundary of property
owned now or formerly by said Duane J. Bottino in part, thence along land owned
now or formerly by John R. & Irene Horvack & Successors in part, thence along
land owned now or formerly by Angelo Nunno in part, thence along the southerly
boundary of land owned now or formerly by Helen F. Ucci in part and along the
southerly boundary of land owned now or formerly of Andreanne & Contaxes D.
Johnson in part, all along a line having a bearing of N 56° 09’ 03” E for a
distance of 705.44 feet to a point;

 

Thence continuing in a northeasterly direction along the northerly boundary of
the herein described parcel of land along the southerly boundary of property
owned now or formerly by said Andreanne & Contaxes D. Johnson in part, thence
along land owned now or formerly by Barbara Clemente, Est. in part, thence along
land owned now or formerly by Jacob & Virginia Maurath & survivors in part,
thence along the southerly boundary of land owned now or formerly by Paul S. &
Cynthia E. Cooper, in part, thence along the southerly boundary of land owned
now or formerly by Ludwik & Danuta Wagner in part, thence along the southerly
boundary of land owned now or formerly by Frank & Laurie L. Tomaszek and along
the southerly boundary of land owned now or formerly by Alfred J. & Patricia A.
Winzer in part all along a line having a bearing of N 56° 36’ 03” E for a
distance of 523.22 feet to a point which marks the most northeasterly corner of
the herein described parcel;

 

Thence proceeding in a southwesterly direction along the northwesterly boundary
of land owned now or formerly of Szkotnicki Family Limited Partnership along a
line having a bearing of S 15° 02’ 33” W for a distance of 264.25 feet to a
point;

 

Thence proceeding in a southeasterly direction along the westerly boundary of
land owned now or formerly by said Szkotnicki Family Limited Partnership along a
line having a bearing of S 39° 29’ 47” E for a distance of 425.14 feet to a
point on the northerly highway line of the Boston Post Road which point is
marked by an iron pin and which point marks the most southeasterly corner of the
herein described parcel;

 

Thence proceeding in a southwesterly direction along the northerly highway line
of said Boston Post Road along the following bearings and distances in order: S
56° 55’ 18” W, 216.36 feet, thence S 56°27’18” W, 150.00 feet, thence S
56°00’18” W for a distance of 164.70 feet to the point and place of beginning.

 

#1620 Boston Post Road:

A certain piece or parcel of land known as #1620-1634 Boston Post Road in the
City of Milford, Connecticut and depicted on a certain map entitled, “ALTA/ACSM
Land Title Survey, ‘Urban’ Survey for #1620-1634 and #1650 Boston Post Road,
Milford, Connecticut, 06460... March 9, 2006... by Westcott and Mapes, Inc., New
Haven, Ct.”, which map is filed with the Milford Town Clerk as Map #AB3102-3.

 

Exh. A-3 - 2

 

 

Said parcel of land being more particularly bounded and described as follows:

Beginning at a point on the northerly highway line of the Boston Post Road
(a.k.a. U.S. Route 1) so called, which point lies on the easterly boundary of
land owned now or formerly by Santorio, Giulia and which point is labeled “Point
of Beginning A” on the above referenced map.

 

Thence proceeding in a northwesterly direction along said easterly boundary of
land owned now or formerly by said Santorio, Giulia along a line having a
bearing of N 33°59’42” W for a distance of 257.00 feet to a point which marks
the most northeasterly corner of land now or formerly of said Santorio, Giulia
and which point marks the most northwesterly corner of the herein described
parcel of land.

 

Thence proceeding in a northeasterly direction along the southerly boundary of
land owned now or formerly by The B.L.R. Realty Company along a line having a
bearing of N 56°00’18” E for a distance of 500.00 feet to the most northeasterly
corner of the herein described parcel.

 

Thence proceeding in a southeasterly direction along a westerly boundary of land
owned now or formerly of said The B.L.R. Realty Company along a line having a
bearing of S 33°59’42” E for a distance of 262.00 feet to a point on the
northerly highway line of the Boston Post Road, which point marks the most
southeasterly corner of the herein described parcel of land.

 

Thence proceeding in a southwesterly direction along the northerly highway line
of said Boston Post Road along a line having a bearing of S 56°34’41” W for a
distance of 500.02 feet to the point and place of beginning.

 

Exh. A-3 - 3

 

 

 

EXHIBIT B-1

SETTLERS RIDGE PERSONAL PROPERTY

·2010 Ford Ranger truck

·8 foot plastic folding table

·6 foot plastic table

·4 plastic folding chairs

·1 office desk and chair

·copy/fax/scanner

·office phone

·4 drawer filing cabinet

·3 2-drawer filing cabinets

·refrigerator

·tent

·power washer with 50’ high pressure hose

·2 gasoline cans

·1 kerosene can

·1 small can and funnel

·blower/vacuum

·litter vacuum

·2 chains with locks

·1 8 foot ladder

·1 12 foot ladder

·1 16 foot ladder

·1 28 foot extension ladder

·1 mop, squeegee and bucket

·3 kick pans

·2 brooms

·1 push broom

·1 hand grabber

·1 push mini-dumpster

·stock of chemicals and bags

·stock of bulbs and ballasts

·1 first aid kit located in truck

·1 steel 6’ tool cabinet

·1 large plastic tool box with assorted tools

·1 battery drill

·1 socket set

·1 100 foot electric extension cord

·1 fire extinguisher in truck

·1 fax machine

·1 label gun

Exh. B-1 - 1

 

EXHIBIT B-2

MILFORD PERSONAL PROPERTY

·1 round table

·1 rectangular table

·1 aluminum ladder

·1 red gas can

·1 garden hose, approximately 25 ft.

·1 power wash machine

·4 overhead light fixtures

·1 step ladder

·4 black sidewalk pillars

·1 “Do Not Enter” sign

·1 large orange safety cone

·1 broom and pan

Exh. B-2 - 1

 

EXHIBIT D-1

FORM OF ASSIGNMENT OF PARTNERSHIP INTEREST

 

THIS ASSIGNMENT OF PARTNERSHIP INTEREST (this “Assignment”) dated as of the ___
day of __________, 2015, by and between _______________________________
(“Assignor”) and ______________________ (“Assignee”).

 

WHEREAS, Assignor and Assignee entered into that certain Purchase and Sale
Agreement and Escrow Instructions (the “Agreement”) dated _____________, 2015,
for the sale and purchase of certain “Ownership Interests” (as more particularly
described in Exhibit A attached here).

 

WHEREAS, Assignor desires to assign, transfer, set over and deliver to Assignee
all of Assignor’s right, title and interest in and to the Ownership Interests as
hereinafter provided; and

WHEREAS, Assignee desires to accept the assignment and assume the duties and
obligations of Assignor with respect to the Ownership Interests.

 

NOW, THEREFORE, in accordance with the Agreement and in consideration of the sum
of Ten Dollars ($10.00), the sufficiency and receipt of which are hereby
acknowledged, the parties do hereby covenant and agree as follows and take the
following actions:

1.               Assignor does hereby assign, transfer, set over and deliver
unto Assignee all of the Assignor’s right, title and interest, in and to, all of
its right, title and interest in and to the Ownership Interests. Assignor hereby
agrees that such assignment is and shall be irrevocable, unconditional and shall
survive and shall not be affected by the subsequent dissolution, bankruptcy or
insolvency of Assignor.

 

2.               Assignee hereby accepts the foregoing assignment of the
Ownership Interests and hereby assumes all duties and obligations of Assignor
with respect to the Ownership Interests, to the extent such duties and
obligations arise or accrue from and after the date of this Assignment. Assignee
shall defend, indemnify and hold harmless Assignor from and against any and all
Claims asserted against or incurred by Assignor as a result of any acts or
omissions, which arise or accrue after the date of this Assignment, in
connection with the Ownership Interests. “Claims” means claims, demands, causes
of action, losses, damages, liabilities, judgments, costs and expenses
(including, without limitations, reasonable attorneys’ fees, whether suit is
instituted or not).

Exh. D-1 - 1

 

 

3.               This Assignment is made without any express or implied warranty
of any kind, expect as explicitly set forth in the Agreement.

 

4.               This Assignment shall be (a) binding upon, and inure to the
benefit of, the parties to this Assignment and their respective successors and
assigns, and (b) construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the application of choice of law principles.

 

5.               This Assignment may be executed in several counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

 

 

[remainder of page intentionally left blank]

Exh. D-1 - 2

 

 

IN WITNESS WHEREOF, this Assignment has been signed, sealed and delivered by the
parties as of the date first above written.



  ASSIGNOR:

 

        a Pennsylvania limited liability company               By:       Name:  
  Title:              

ASSIGNEE:

 

      a         By:       Name:     Title:



 

Exh D-1 - 3

 

 

Exhibit A

OWNERSHIP INTERESTS

 

 

Exh. D-1 - 4

 

 

EXHIBIT D-2

FORM OF GROUND LEASE ASSIGNMENT AGREEMENT

THIS GROUND LEASE ASSIGNMENT AGREEMENT (this “Assignment”) dated as of the ___
day of __________, 2015, by and between O’CONNOR/REALVEST MILFORD LLC
(“Assignor”) and ______________________ (“Assignee”).

 

WHEREAS, Assignor and Assignee entered into that certain Purchase and Sale
Agreement and Escrow Instructions (the “Agreement”) dated _____________, 2015,
for the sale and purchase of Assignor’s interests under that certain Ground
Lease dated May 31, 2006, by and between B.L.R. Realty Company, a Connecticut
corporation, and 1620-34 Boston Post Road, LLC, a Connecticut limited liability
company, as lessor, and Milford Marketplace, LLC, as lessee, as predecessor in
interest to Assignor, as amended by that certain Notice of Lease dated May 31,
2006; First Amendment dated October 1, 2006, Amended Notice of Lease dated March
16, 2010, and Letter Agreement dated April 21, 2010 (collectively, the “Ground
Lease”).

 

WHEREAS, Assignor desires to assign, transfer, set over and deliver to Assignee
all of Assignor’s right, title and interest in and to the Ground Lease as
hereinafter provided; and

WHEREAS, Assignee desires to accept the assignment and assume the duties and
obligations of Assignor with respect to the Ground Lease.

NOW, THEREFORE, in accordance with the Agreement and in consideration of the sum
of Ten Dollars ($10.00), the sufficiency and receipt of which are hereby
acknowledged, the parties do hereby covenant and agree as follows and take the
following actions:

 

1.               In Assignor does hereby assign, transfer, set over and deliver
unto Assignee all of the Assignor’s right, title and interest, in and to, all of
its right, title and interest in and to the Ground Lease. Assignor hereby agrees
that such assignment is and shall be irrevocable, unconditional and shall
survive and shall not be affected by the subsequent dissolution, bankruptcy or
insolvency of Assignor. During the Property Representations Survival Period (as
such term is defined in the Agreement), Assignor shall defend, indemnify and
hold harmless Assignee from and against any and all Claims for personal injury
which are covered by Assignor’s insurance resulting from events occuring during
Assignor’s period of ownership of the Property and Claims asserted against or
incurred by Assignee as a result of any breach by Assignor under the Ground
Lease prior to the date hereof; provided, however, that Assignor’s liability
under this defense, indemnity and hold harmless agreement shall be limited to
the amount of, and recoverable only out of, the Holdback. “Claims” means claims,
demands, causes of action, losses, damages, liabilities, judgments, costs and
expenses (including, without limitations, reasonable attorneys’ fees, whether
suit is instituted or not).

 

Exh. D-2 - 1

 

 

2.               Assignee hereby accepts the foregoing assignment of the Ground
Lease and hereby assumes all duties and obligations of Assignor with respect to
the Ground Lease, to the extent such duties and obligations arise or accrue from
and after the date of this Assignment. Assignee shall defend, indemnify and hold
harmless Assignor from and against any and all Claims asserted against or
incurred by Assignor as a result of any acts or omissions, which arise or accrue
after the date of this Assignment, in connection with the Ground Lease.

 

3.               This Assignment is made without any express or implied warranty
of any kind, expect as explicitly set forth in the Agreement.

 

4.               This Assignment shall be (a) binding upon, and inure to the
benefit of, the parties to this Assignment and their respective successors and
assigns, and (b) construed in accordance with the laws of the State of
Connecticut, without regard to the application of choice of law principles.

 

5.               This Assignment may be executed in several counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

 

 

[remainder of page intentionally left blank]

Exh. D-2 - 2

 

 

IN WITNESS WHEREOF, this Assignment Agreement has been signed, sealed and
delivered by the parties as of the date first above written. 

 

ASSIGNOR:

 

O’CONNOR/REALVEST MILFORD LLC,

a Delaware limited liability company

        By:       Name:     Title              

ASSIGNEE:

 

  a           By:        



Exh. D-2 - 3






EXHIBIT E

FORM OF MILFORD ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), dated as of the
___ day of __________, 2015, by and between
_____________________________________ (“Assignor”) and ______________________
(“Assignee”).

WHEREAS, Assignor and Assignee entered into that certain Purchase and Sale
Agreement and Escrow Instructions (the “Agreement”) dated _____________, 2015,
for the sale and purchase of certain “Property” consisting of, among other
property, “Real Property” (as more particularly described in Exhibit A attached
hereto), “Personal Property”, “Leases”, “Service Contracts” and “Intangible
Rights” (as more particularly described in this Assignment), as said terms are
defined in the Agreement;

WHEREAS, Assignor desires to assign, transfer, set over and deliver to Assignee
all of Assignor’s right, title and interest in and to the Intangible Rights,
Leases and Service Contracts as hereinafter provided; and

WHEREAS, Assignee desires to assume the duties and obligations of Assignor with
respect to the Leases and Service Contracts.

NOW, THEREFORE, in accordance with the Agreement and in consideration of the sum
of Ten Dollars ($10.00), the sufficiency and receipt of which are hereby
acknowledged, the parties do hereby covenant and agree as follows and take the
following actions:

1.               Assignor does hereby assign, transfer, set over and deliver
unto Assignee all of the Assignor’s right, title and interest, in and to:

(a)             all intangible rights relating to the operation, management,
maintenance, repair, development and use of the Real Property and/or Personal
Property, including, without limitation, all as-built drawings, plans and
specifications, licenses, permits, certificates of occupancy, authorizations,
approvals, warranties, guaranties, surveys, inspection reports, development
rights, entitlements and telephone numbers, in connection with the operation,
use, occupancy, possession and operation of the Real Property (the “Intangible
Rights”);

(b)            any and all leases, licenses and occupancy agreements affecting
the Real Property, together with all prepaid rents, security and other
refundable deposits, as more particularly described in Exhibit B attached hereto
(the “Leases”); and

Exh. E - 1

 

 

(c)             any and all service, operating, maintenance, supply, laundry,
cable television, telephone, and other contracts listed in Exhibit C attached
hereto (the “Service Contracts”).

2.               Assignee hereby accepts the foregoing assignment of the
Intangible Rights, Leases and Service Contracts and hereby assumes all duties
and obligations of Assignor under the Leases and Service Contracts, to the
extent such duties and obligations arise or accrue from and after the date of
this Assignment. Assignee shall defend, indemnify and hold harmless Assignor
from and against any and all Claims asserted against or incurred by Assignor as
a result of any acts or omissions, which arise or accrue after the date of this
Assignment, in connection with the Intangible Rights, Leases and Service
Contracts. “Claims” means claims, demands, causes of action, losses, damages,
liabilities, judgments, costs and expenses (including, without limitations,
reasonable attorneys’ fees, whether suit is instituted or not).

3.               During the Property Representations Survival Period (as such
term is defined in the Agreement), Assignor shall defend, indemnify and hold
harmless Assignee from and against any and all Claims for personal injury which
are covered by Assignor’s insurance resulting from events occuring during the
period of ownership by Settlers Seller (as defined in the Agreement) and Claims
asserted against or incurred by Assignee as a result of any breach by Assignor
under the Ground Lease prior to the date hereof; provided, however, that
Assignor’s liability under this defense, indemnity and hold harmless agreement
shall be limited to the amount of, and recoverable only out of, the Holdback.

4.               This Assignment is made without any express or implied warranty
of any kind, expect as explicitly set forth in the Agreement.

5.               This Assignment shall be (a) binding upon, and inure to the
benefit of, the parties to this Assignment and their respective successors and
assigns, and (b) construed in accordance with the laws of the State of
Connecticut, without regard to the application of choice of law principles.

6.               This Assignment may be executed in several counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

[remainder of page intentionally left blank]

Exh. E - 2

 

 

IN WITNESS WHEREOF, this Assignment has been signed, sealed and delivered by the
parties as of the date first above written.



 

ASSIGNOR:

 

O’CONNOR/REALVEST MILFORD LLC,

a Delaware limited liability company

        By:       Name:     Title              

ASSIGNEE:

 

  a           By:      

Name:

Title:

 

 

Exh. E - 3

 

 

Exhibit A

LEGAL DESCRIPTION

 

Exh. E - 4

 

 

Exhibit B

LIST OF LEASES

 

Exh. E - 5

 

 

Exhibit C

LIST OF SERVICE CONTRACTS

 

Exh. E - 6

 

 

EXHIBIT F

FORM OF MILFORD BILL OF SALE

O’CONNOR/REALVEST MILFORD LLC (“Assignor”), in accordance with the Purchase and
Sale Agreement and Escrow Instructions dated _______________, 2015 (the
“Agreement”), and in consideration of the sum of Ten Dollars ($10.00) (the
sufficiency and receipt of which are hereby acknowledged), does hereby grant,
bargain, sell, convey, assign, transfer, set over and deliver unto
__________________ (“Assignee”), all of Assignor’s right, title and interest in
and to the personal property located on and used in connection with the
management, operation, maintenance, repair and use of the Real Property (as
defined in the Agreement), including, without limitation, any and all
appliances, equipment, machinery, furniture, furnishings, signs, promotional
materials, leasing materials, computers, computer software, carts, supplies,
inventory, and including, without limitation, the personal property described in
Exhibit A attached hereto (collectively, the “Personal Property”).

TO HAVE AND TO HOLD, the Personal Property unto Assignee and its assigns
forever. It is understood and agreed that Assignor disclaims all warranties or
representations of any kind or character, express or implied, with respect to
the Personal Property. By acceptance of this Bill of Sale, Assignee acknowledges
and agrees that Assignor conveys to Assignee and Assignee accepts the Personal
Property “as is, where is”, with all faults, and there are no oral agreements,
or express or implied warranties of any kind whatsoever.

[remainder of page intentionally left blank]
[next page signature page]

Exh. F - 1

 

 

IN WITNESS WHEREOF, Assignor has signed, sealed, and delivered this Bill of Sale
as of the ___ day of ____________, 2015.

 



 

ASSIGNOR:

 

O’CONNOR/REALVEST MILFORD LLC,

a Delaware limited liability company

        By:       Name:     Title      



 

Exh. F - 2

 

 

Exhibit A

PERSONAL PROPERTY

 

Exh. F - 3 

 

 

Exhibit G-1

FORM OF TENANT ESTOPPEL CERTIFICATE

To:

Inland Real Estate Acquisitions, Inc. (“Purchaser”)

its lender, and their respective successors and assigns

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Sharon Anderson-Cox

 

Re:Lease Agreement dated ___________ and amended ______________ (“Lease”),
between _______________________________________, as “Landlord”, and
_______________________________________, as “Tenant”, for leased premises known
as _______________________________________ (the “Premises”) of the property
commonly known as _______________________________________ (the “Property”).

 



1. Tenant hereby certifies that the following represents with respect to the
Lease are accurate and complete as of the date hereof             a. Dates of
all amendments, letter agreements, modifications and waivers related to the
Lease                 b. Commencement Date                 c. Expiration Date  
              d. Current Annual Base Rent                     Adjustment Date
Rental Amount             e. Fixed or CPI Rent Increases                 f.
Square Footage of Premises                 g. Security Deposit Paid to Landlord
                h. Renewal Options       Additional Terms for       years at
$      per year             i. Termination Options

Termination Date       

Fees Payable       

                   



 

 

Exh. G-1 - 1

 

 

2. Tenant further certifies to Purchaser that:

 

a.the Lease is presently in full force and effect and represents the entire
agreement between Tenant and Landlord with respect to the Premises;

b.the Lease has not been assigned and the Premises have not been sublet by
Tenant;

c.Tenant has accepted and is occupying the Premises, all construction required
by the Lease has been completed and any payments, credits or abatements required
to be given by Landlord to Tenant have been given;

d.Tenant is open for business or is operating its business at the Premises;

e.no installment of rent or other charges under the Lease other than current
monthly rent has been paid more than 30 days in advance and Tenant is not in
arrears on any rental payment or other charges;

f.Landlord has no obligation to segregate the security deposit or to pay
interest thereon;

g.Landlord is not in default under the Lease and no event has occurred which,
with the giving of notice or passage of time, or both, could result in a default
by Landlord;

h.Tenant has no existing defenses, offsets, liens, claims or credits against the
payment obligations under the Lease;

i.Tenant has not been granted any options or rights to terminate the Lease
earlier than the Expiration Date (except as stated in paragraph 1(i));

j.Tenant has not been granted any options or rights of first refusal to purchase
the Premises or the Property;

k.Tenant has not received notice of violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use or condition of the Premises or the Property;

l.Tenant has not received any notice of a prior sale or transfer of the Premises
or the Lease;

m.Tenant has not filed, and is not currently the subject of any filing,
voluntary or involuntary, for bankruptcy or reorganization under any applicable
bankruptcy or creditors rights laws; and

n.Rent has been paid through ______ __, 2015.

 

Exh. G-1 - 2

 

 

 

3.This certification is made with the knowledge that Purchaser is about to
acquire ownership of the Property, directly or indirectly. All rent payments
under the Lease shall continue to be paid to Landlord in accordance with the
terms of the Lease until Tenant is notified otherwise in writing by Purchaser or
its successors and assigns. In the event that a lender succeeds to landlord’s
interest under the Lease, Tenant agrees to attorn to the lender at lender’s
request, so long as the lender agrees that unless Tenant is in default under the
Lease, the lease will remain in full force and effect. Tenant further
acknowledges and agrees that Purchaser (including its lender), their respective
successors and assigns shall have the right to rely on the information contained
in this Certificate. The undersigned is authorized to execute this Tenant
Estoppel Certificate on behalf of Tenant.

 

 

Exh. G-1 - 3

 

 

[TENANT]

 

 

          By:         Name:       Title:  



Exh. G-1 - 4

 

 

 

 

Exhibit G-2

FORM OF SELLER ESTOPPEL CERTIFICATE

To:Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Sharon Anderson-Cox

 

This Seller’s Estoppel Certificate (this “Certificate”) is executed and
delivered as of the ___ day of ___________, 2015 pursuant to that certain
Purchase and Sale Agreement and Escrow Instructions dated as of the ______ day
of __________________, 2015, by and between Settlers Ridge, L.P., a Pennsylvania
limited partnership and Settlers Ridge Management, L.P., a Pennsylvania limited
partnership, as sellers, and _______________________________, a
____________________, as purchaser (the “Sales Contract”). All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Sales Contact.

In connection with the sale of the Property, _____________ hereby certifies to
Purchaser the following with respect to that certain Lease by and between
________________________, as landlord (“Landlord”), and
_____________________________, as tenant (“Tenant”) dated as of
___________________________ (as amended, the “Lease”), and demising certain
space within the shopping center commonly known as Settlers Ridge Shopping
Center (the “Premises”):

1.               The Lease, as attached hereto as Exhibit A, has not been
modified, altered, amended, supplemented, extended, assigned or sublet, except
as follows: __________________________________. [Failure to complete the
previous description shall confirm Landlord’s representation that there are no
such modifications.]

2.               The Commencement Date of the Lease occurred on _____________,
and the Expiration Date of the Lease will occur on ________________.

3.               There is no (i) unexpired rental concession, abatement or
unpaid allowance or reimbursement under the Lease except as follows:
_________________________________________, or (ii) outstanding work required to
be performed by Landlord for Tenant’s occupancy except as follows:
__________________________________. [Failure to complete either of the previous
descriptions shall confirm Landlord’s representation that there are no such
items.]

 

Exh. G-2 - 1

 

 

4.               The annual [Base Rent] (as such term is defined in the Lease)
under the Lease for the current calendar year is $___________, and the estimated
annual Additional Rent (as such term is defined in the Lease) is $__________. As
of the date hereof, Tenant is current on all [Base Rent], Additional Rental and
other sums due and payable under the Lease, including, but not limited to,
common area maintenance charges and tax contributions, if any. No rents,
additional rents or other sums due and payable under the Lease have been paid
for more than one month in advance of the due dates thereof. The date through
which [Base Rent], Additional Rent and additional charges under the Lease have
been paid is ______________________. [Failure to complete the previous
description shall confirm Landlord’s representation that such charges have been
paid through the last day of the month in which this Certificate is delivered.]

5.               The amount of the security deposit delivered by Tenant under
the Lease is $______________________ and said security deposit is in the form of
[cash/letter of credit].

6.               Landlord is not in default under any of the terms, conditions
or covenants of the Lease to be performed or complied with by Landlord, and no
event has occurred and no circumstance exists which, with the passage of time or
the giving of notice by Tenant, or both, would constitute such a default. To
Landlord’s knowledge, Tenant is not in default under any of the terms,
conditions or covenants of the Lease to be performed or complied with by Tenant,
and no event has occurred and no circumstance exists which, with the passage of
time or the giving of notice by Landlord, or both, would constitute such a
default.

7.               To Landlord’s knowledge, there are no actions, whether
voluntary or otherwise, pending against Tenant under the bankruptcy laws of the
United States or any State thereof.

8.               As of the date of this Certificate, to Landlord’s knowledge,
Tenant has no existing defenses, offsets or credits against the payment of Rent
and other sums due or to become due under the Lease or against the performance
of any other of Tenant’s obligations under the Lease.

9.               To Landlord’s knowledge, Tenant has not assigned, transferred
or otherwise encumbered its interest under the Lease, or subleased any portion
of the Premises, except as follows:
__________________________________________________________________________.

10.            Tenant has no right or option to purchase the Property or to
lease additional or different space in the Property except as set forth in the
Lease.

 

Exh. G-2 - 2

 

 

11.            Landlord agrees that, in connection with a sale of [Landlord’s
interests in the Property/Landlord’s owners’ interests in Landlord], this
Certificate may be relied upon by ________________________ (the “Purchaser”),
its lender, and their respective successors and assigns until the earlier to
occur of: (A) the date Purchaser receives a completed Tenant Estoppel signed by
Tenant, and (B) the date on which the Lease terminates; and (C) the date that is
one hundred eighty (180) days after the Close of Escrow under the Sales
Contract.

12.            The signatory hereto certifies that he/she has full authority to
execute this Certificate on behalf of Landlord and such statements shall be
binding upon Landlord.

 

[THE FOLLOWING PAGE IS THE SIGNATURE PAGE]

 

 

Exh. G-2 - 3

 

 

IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate as
of the _____ day of ______________, 2015.



      a             By:       Name:       Title:  



 

Exh. G-2 - 4

 

 

EXHIBIT A

LEASE

 

 

 Exh. G-2 - 5

 

 

Exhibit G-3

FORM OF GROUND LESSOR ESTOPPEL CERTIFICATE

TO:The Inland Real Estate Acquisitions, Inc.

2500 Legacy Drive, Suite 212

Frisco, Texas 75034

 

RE:Lease: Lease dated as of May 31, 2006, a Notice of which, also dated as of
May 31, 2006, was recorded June 29, 2006, in Town of Milford Land Records, in
Volume 3094 at Page 478, as amended by First Amendment to Lease dated as of
October 1, 2006, and Amended Notice of Lease dated March 16, 2010, recorded
March 25, 2010, in the town of Milford land records in Volume 3346 at page 401
(together, “Lease”)

Lessor:The B.L.R. Realty Company, a Connecticut corporation (“B.L.R.”), and
1620-34 Boston Post Road, LLC (“1620”), a Connecticut limited liability company
(B.L.R. and 1620, collectively “Lessor”)

Lessee:O’Connor/Realvest Milford LLC, a Delaware limited liability company
(“Lessee”)

Premises:The real property legally described in Exhibit A attached hereto and
hereby made a part hereof (“Premises”), which consists of Lease Parcel A and
Lease Parcel B as therein-described and as described in the Lease.

The undersigned Lessor certifies to the addressee that B.L.R. is the owner and
holder of the entire fee simple title in and to Lease Parcel A, that 1620 is the
owner and holder of the entire fee simple title in and to Lease Parcel B and
that Lessor is the owner and holder of all of the Landlord’s right, title and
interest in, to and under the Lease, none of which has been transferred,
assigned or hypothecated. Lessor certifies, represents, warrants and confirms,
that, as of the date hereof:

1. The Lease is unmodified and is in full force and effect, without any
additions, deletions, amendments, changes or other modifications, and has not
been revoked, terminated, or superseded, and a true, correct, and complete copy
of the Lease, together with all exhibits, schedules and other attachments
thereto, is attached hereto as Exhibit B and is hereby made a part hereof.

 

Exh. G-3 - 1

 

 

 

2. The Rent payable under and pursuant to Section 2.1 of the Lease has been paid
in full through                                    , 2015; and all other sums
now actually due and payable by Lessee under the Lease have been paid in full as
of the date hereof.

3. To the actual knowledge of Lessor, no default (as that term is defined in the
Lease) by Lessor has occurred under the Lease, which has not been fully cured;
Lessor has not given Lessee notice of any event or occurrence that, with the
giving of notice or the passage of time, or both, would constitute a default
thereunder, and which has not been fully cured; and, to the actual knowledge of
Lessor, Lessee is not in default in the performance of any covenant, agreement,
obligation or condition contained in the Lease, and no default by Lessee exists
thereunder.

4. The Lease contains the entire agreement by and between Lessor and Lessee with
respect to the Premises, other than miscellaneous subordination, nondisturbance
and attornment agreements related to Lessee’s tenants.

5. Lessor has received evidence of insurance.

6. Lessor understands that this certificate is required in connection with a
sale of Lessee’s owners’ interest in Lessee, and can be relied on by
________________________ or its successors and assigns (the “Purchaser”), any
lender (senior or mezzanine) to the Purchaser or its successors and assigns, or
any title insurance company insuring the lien of mortgage in favor of the same,
as their respective interests may appear.

7. The persons signing this Certificate and Agreement on behalf of Lessor are
authorized to execute the same, and this Certificate and Agreement is binding on
Lessor.

All capitalized terms used herein, and not otherwise defined herein, shall have
the meanings set forth in the Lease.

[Signature page follows.]

 

Exh. G-3 - 2

 

 

 

IN WITNESS WHEREOF, Lessor has caused these presents to be executed in
accordance with Section 29.9 of the Lease as of the               day of
                          , 2015.

 

THE B.L.R. REALTY COMPANY, a
Connecticut corporation

 

By:                                                                        
Name:
Its:

 

 

1620-34 BOSTON POST ROAD, LLC, a
Connecticut limited liability company

 

By:                                                                        
Name:
Its:

 

Exh. G-3 - 3

 

 

 

EXHIBIT A

The parcels of land situated in the City of Milford, County of New Haven and
State of Connecticut shown and described as “Lease Parcel A – #1650 Boston Post
Road” and “Lease Parcel B – #1634 Boston Post Road” on the plan entitled
“ALTA/ACSM LAND TITLE SURVEY (URBAN SURVEY) FOR #1620-1634 AND #1650 BOSTON POST
ROAD, MILFORD, CT 06460”, Dated 3/9/06, Revised through 6/2/06, prepared by
Westcott and Mapes, Inc., which plan was recorded in the City of Milford Land
Records, but excluding the area running along the boundary line with the
adjoining 1620 Boston Post Road parcel containing the seven (7) parking spaces
and related pull-in and pull-out areas to be added to, and become a part of, the
said 1620 Boston Post Road parcel as shown on that certain drawing entitled
“Ethan Allen Home Interiors, Store Planning Services, Ethan Allen Drive,
Danbury, Connecticut 06811, Site Plan, Milford, CT, File Name: MICTSITEPLAN6,
Dated 12-10-04, Revised to 1-5-05, Dwg. No. SP-2.”

 

Exh. G-3 - 4

 

 

 

EXHIBIT B

 

LEASE

 

 

 

[See attached pages.]

 

 

Exh. G-3 - 5

 

 

EXHIBIT H-1

FORM OF NOTICE TO TENANTS (SETTLERS RIDGE)

 

[DATE]

All Tenants of Settlers Ridge Shopping Center:

Please be advised that on the date hereof the entities that own Settlers Ridge
Shopping Center have been sold to ________________________.

All future rental payments, including payments for any and all statements on
hand, should be made payable to _____________ and delivered or mailed to the
on-site office at:

                                                                                                          
                                                                                                          
                                                                                                          

If you have any questions, please contact the Manager.

By:                                                                           
Name:                                                             
Title:                                                               

Exh. H-1 - 1

 

 

EXHIBIT H-2

FORM OF NOTICE TO TENANTS (MILFORD)

 

[DATE]

All Tenants of Milford Marketplace:

Please be advised that on the date hereof the Milford Marketplace has been sold
by O’CONNOR/REALVEST MILFORD LLC (“Seller”) to ________________________
(“Purchaser”).

Purchaser has assumed Seller’s obligations under your lease, including any
obligation Seller may have to return the security deposit held by Seller to you
in accordance with the provisions of your lease.

All future rental payments, including payments for any and all statements on
hand, should be made payable to _____________ and delivered or mailed to the
on-site office at:

                                                                                
                                                                                

 

If you have any questions, please contact the Manager.

By:                                                                       
Name:                                                         
Title:                                                            

Exh. H-2 - 1

 

 

EXHIBIT I

CERTIFICATE OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by
_____________________________ (the “Seller), the undersigned hereby certifies
the following on behalf of the Seller:

1.The Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2.Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii);

3.The Seller’s U.S. employer identification number is ________________[1]; and

4.The Seller’s office address is: ________________________.

The Seller and the undersigned understand that this certification may be
disclosed to the Internal Revenue Service by transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of the
Seller.

Dated as of: _____________________

 

By:
                                                                               
Name:                                                                  
Title:                                                                     

 

[1] Applicable ID to be inserted: CBL/Settlers Ridge GP, LLC: 45-3078695;
CBL/Settlers Ridge LP, LLC: 45-3078746; Settlers Ridge Management GP, LLC:
45-4712238; Settlers Ridge Management LP, LLC: 90-0803265; or O’Connor/Realvest
Milford, LLC: 45-3078261.



 

Exh. I - 1

 

 

EXHIBIT J-1

FORM OF TITLE AFFIDAVIT (SETTLERS RIDGE)

dated as of ____/_____/15

 

 

 

Re: Seller:

 

CBL/SETTLERS RIDGE GP, LLC (as to the Settlers Ridge I Premises, as defined
below)

 

CBL/SETTLERS RIDGE LP, LLC (as to the Settlers Ridge I Premises, as defined
below)

 

SETTLERS RIDGE MANAGEMENT GP, LLC (as to the Settlers Ridge II Premises, as
defined below)

 

SETTLERS RIDGE MANAGEMENT LP, LLC (as to the Settlers Ridge II Premises, as
defined below)

 

Purchaser:

 

Title Insurer: Chicago Title Insurance Company

 

CTIC Master #: 15002464

 

Commitment #: 150528PIT, and 150529PIT

 

Premises, each as legally described in respective Commitment:

 

Settlers Ridge I

Cambells Run Road

Robinson, PA

(the “Settlers Ridge I Premises”)

 

Settlers Ridge II

200 Settlers Ridge Center Drive

Robinson, PA

(the “Settlers Ridge II Premises” and together with the Settlers Ridge I
Premises, the “Premises”)

 

 

 

Certifications:

The undersigned, as the owners of all general partnership and limited
partnership interests in the owners of the Settlers Ridge Premises, hereby
certifies the following to Title Insurer (as to its respective estate and/or
interest in the Premises) to its knowledge:

 

Mechanics Liens:

All labor, services or materials rendered or furnished within the last 180 days
in connection with the Premises or with the construction or repair of any
building or improvements on the Premises have been completed and paid for in
full.

 

Possession:

To the knowledge of the undersigned, (a) the undersigned’s possession of the
Premises has been peaceable and undisturbed and (b) the undersigned’s title to
the Premises has never been disputed or questioned.

 

Unrecorded Easements:

To the knowledge of the undersigned, there are no easements or claims of
easements not shown by the public records.

 

Tenants/Parties in Possession:

There are no tenants or other parties who are in possession or have the right to
be in possession of said Premises other than those tenants identified on the
annexed RENT ROLL, having rights as tenants only, none of which have an option
to purchase the Premises (“OTP”), right of first refusal to purchase the
Premises (“ROFR”) or right of first offer to purchase the Premises (“ROFO”).

 

Exh. J-1 - 1

 

 

OTP, ROFR or ROFO:

The undersigned has not granted (and has no knowledge of) any unrecorded
outstanding OTP, ROFR or ROFO.

 

Recent Improvements:

Within the past 365 days of the date hereof, no improvements have been erected
upon the Premises which might give rise to an additional assessment for or levy
of taxes. In addition, there have been no sewers installed or ordered to be
installed abutting or in front of or upon the Premises.

  

Covenants & Restrictions:

To the knowledge of the undersigned, (a) the undersigned has received no notice
of past or present uncured violations of any effective covenants, conditions or
restrictions set forth in the Commitment (the “CC&Rs”) and (b) any charge or
assessment provided for in any of the CC&Rs has been duly paid.

 

Bankruptcy:

No proceedings in bankruptcy or receivership have been instituted by or against
the undersigned (or its constituent entities) which are now pending, nor has the
undersigned (or its constituent entities) made any assignment for the benefit of
creditors which is in effect as to said Premises.

 

General Indemnification:

The undersigned hereby indemnifies and holds Title Insurer harmless against all
loss or damage sustained by reason of the following:

 

Mechanics Liens:

Mechanics liens, including any Notices of Commencement or Notices of
Non-Responsibility, as well as any lien, or right to a lien, for services,
labor, or material heretofore or hereafter furnished, imposed by law whether or
not shown by the public records.

 

Gap Indemnification:

Between the most recent Effective Date of the Commitment and the date of
recording of the Insured Instrument(s) but in no event later than ten (10)
business days from the date hereof (hereinafter, the “Gap Period”), the
undersigned has not taken and will not take any action to encumber or otherwise
affect title to the Premises. In the event of any lien, encumbrance or other
matter affecting title to the Premises in the Gap Period arising as a result of
an act of the undersigned, the undersigned hereby indemnifies and holds Title
Insurer harmless against any and all loss or damage sustained as a result
thereof and further undertakes to take all necessary steps to discharge any such
lien, encumbrance or other matter in a manner reasonably satisfactory to Title
Insurer. The undersigned makes the foregoing assertion, indemnification and
undertaking to induce Title Insurer to provide so-called “Gap Coverage” in its
policy / policies of title insurance.

 

Further Assurances:

The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
Insured Instrument(s).

 

Counterparts:

This document may be executed in counterparts.

 

Inducement and Indemnification:

The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove and further, will indemnify and hold Title
Insurer harmless against any loss or damage sustained as a result of any
inaccuracy in the matters asserted hereinabove of which it has knowledge.

 

SEE ANNEXED SIGNATURE PAGE

 

Exh. J-1 - 2

 

 

 

CBL/SETTLERS RIDGE GP, LLC,
a Pennsylvania limited liability company

 

By:______________________

Name:

Title:



Subscribed and sworn to on _____/_____/15

 

 

____________________________________

Notary Public

CBL/SETTLERS RIDGE LP, LLC,
a Pennsylvania limited liability company

 

By:______________________

Name:

Title:



Subscribed and sworn to on _____/_____/15

 

 

____________________________________

Notary Public

SETTLERS RIDGE MANAGEMENT GP, LLC,
a Pennsylvania limited liability company

 

By:______________________

Name:

Title:

Subscribed and sworn to on _____/_____/15

 

 

____________________________________

Notary Public

SETTLERS RIDGE MANAGEMENT LP, LLC,
a Pennsylvania limited liability company

 

By:______________________

Name:

Title:
Subscribed and sworn to on _____/_____/15

 

 

____________________________________

Notary Public

 

 

 

Exh. J-1 - 3








RENT ROLL

SEE ANNEXED

 

 

Exh. J-1 - 4

 

 

EXHIBIT J-2

FORM OF TITLE AFFIDAVIT (MILFORD)

 

dated as of ____/_____/15

 

 

 

Re: Seller:

 

O’CONNOR/REALVEST MILFORD LLC

 

Purchaser:

 

Title Insurer: Chicago Title Insurance Company

 

CTIC Master #: 15002464

 

Commitment #: CT5316669COSH

 

Premises, each as legally described in respective Commitment:

 

1620-1634 & 1650 Boston

Post Rd. Milford, CT

(the “Premises”)

 

 

Certifications:

The undersigned, as Ground Lessee of the Premises, hereby certifies the
following to Title Insurer (as to its respective estate and/or interest in the
Premises) to its knowledge:

 

Mechanics Liens:

All labor, services or materials rendered or furnished within the last 180 days
in connection with the Premises or with the construction or repair of any
building or improvements on the Premises have been completed and paid for in
full.

 

Possession:

To the knowledge of the undersigned, (a) the undersigned’s possession of the
Premises has been peaceable and undisturbed and (b) the undersigned’s title to
the Premises has never been disputed or questioned.

 

Unrecorded Easements:

To the knowledge of the undersigned, there are no easements or claims of
easements not shown by the public records.

 

Tenants/Parties in Possession:

There are no tenants or other parties who are in possession or have the right to
be in possession of said Premises other than those tenants identified on the
annexed RENT ROLL, having rights as tenants only, none of which have an option
to purchase the Premises (“OTP”), right of first refusal to purchase the
Premises (“ROFR”) or right of first offer to purchase the Premises (“ROFO”).

 

OTP, ROFR or ROFO:

The undersigned has not granted (and has no knowledge of) any unrecorded
outstanding OTP, ROFR or ROFO.

 

Covenants & Restrictions:

To the knowledge of the undersigned, (a) the undersigned has received no notice
of past or present uncured violations of any effective covenants, conditions or
restrictions set forth in the Commitment (the “CC&Rs”) and (b) any charge or
assessment provided for in any of the CC&Rs has been duly paid.

 

Bankruptcy:

No proceedings in bankruptcy or receivership have been instituted by or against
the undersigned (or its constituent entities) which are now pending, nor has the
undersigned (or its constituent entities) made any assignment for the benefit of
creditors which is in effect as to said Premises.

 

 

Exh. J-2 - 1






General Indemnification:

The undersigned hereby indemnifies and holds Title Insurer harmless against all
loss or damage sustained by reason of the following:

 

Mechanics Liens:

Mechanics liens, including any Notices of Commencement or Notices of
Non-Responsibility, as well as any lien, or right to a lien, for services,
labor, or material heretofore or hereafter furnished, imposed by law whether or
not shown by the public records.

 

Gap Indemnification:

Between the most recent Effective Date of the Commitment and the date of
recording of the Insured Instrument(s) but in no event later than ten (10)
business days from the date hereof (hereinafter, the “Gap Period”), the
undersigned has not taken and will not take any action to encumber or otherwise
affect title to the Premises. In the event of any lien, encumbrance or other
matter affecting title to the Premises in the Gap Period arising as a result of
an act of the undersigned, the undersigned hereby indemnifies and holds Title
Insurer harmless against any and all loss or damage sustained as a result
thereof and further undertakes to take all necessary steps to discharge any such
lien, encumbrance or other matter in a manner reasonably satisfactory to Title
Insurer. The undersigned makes the foregoing assertion, indemnification and
undertaking to induce Title Insurer to provide so-called “Gap Coverage” in its
policy / policies of title insurance.

 

Further Assurances:

The undersigned hereby undertakes and agrees to fully cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
Insured Instrument(s).

 

Counterparts:

This document may be executed in counterparts.

 

Inducement and Indemnification:

The undersigned provides this document to induce Title Insurer to insure title
to said Premises well knowing that it will do so only in complete reliance upon
the matters asserted hereinabove and further, will indemnify and hold Title
Insurer harmless against any loss or damage sustained as a result of any
inaccuracy in the matters asserted hereinabove of which it has knowledge.

 

SEE ANNEXED SIGNATURE PAGE

 

Exh. J-2 - 2

 

 

 

 

O’CONNOR/REALVEST MILFORD LLC,
a Delaware limited liability company

 

By:______________________

Name:

Title:

 

Subscribed and sworn to on _____/_____/15

 

 

____________________________________

Notary Public

 

 

Exh. J-2 - 3 

 

 

 

RENT ROLL

SEE ANNEXED

 

 

Exh. J-2 - 4

